

 


 
 


 
AGREEMENT AND PLAN OF MERGER
 
BY AND AMONG
 
EAST WEST BANCORP, INC.,
 
EAST WEST BANK
 
AND
 
STANDARD BANK
 


 
Effective as of December 23, 2005
 
 


 




 


 



 
 

--------------------------------------------------------------------------------

 




TABLE OF CONTENTS
 


 
 
AGREEMENT AND PLAN OF MERGER1
 
 
ARTICLE ICERTAIN DEFINITIONS2
 
SECTION 1.01    Certain Definitions2
 
 
ARTICLE IITHE MERGER7
 
SECTION 2.01    The Merger7
 
SECTION 2.02    Effective Date and Effective Time8
 
 
ARTICLE IIICONSIDERATION; EXCHANGE PROCEDURES8
 
SECTION 3.01    Effect on Capital Stock8
 
SECTION 3.02    Conversion of SB Common Stock9
 
SECTION 3.03    No Fractional Shares12
 
SECTION 3.04    Exchange Procedures12
 
SECTION 3.05    Anti-Dilution Provisions13
 
SECTION 3.06    Dissenters’ Rights14
 
 
ARTICLE IVACTIONS PENDING ACQUISITION14
 
SECTION 4.01    Forbearances of SB14
 
SECTION 4.02    Forbearances of EWBC17
 
 
ARTICLE VREPRESENTATIONS AND WARRANTIES18
 
SECTION 5.01    Disclosure Schedules18
 
SECTION 5.02    Standard18
 
SECTION 5.03    Representations and Warranties of SB18
 
SECTION 5.04    Representations and Warranties of EWBC and EWB29
 
 
ARTICLE VICOVENANTS33
 
SECTION 6.01    Reasonable Best Efforts33
 
SECTION 6.02    Shareholders’ Approval33
 
SECTION 6.03    Registration of Securities34
 
SECTION 6.04    Press Releases35
 
SECTION 6.05    Access; Information35
 
SECTION 6.07    Acquisition Proposals36
 
SECTION 6.08    Certain Policies36
 
SECTION 6.09    Regulatory Applications37
 
SECTION 6.10    Indemnification by EWBC37
 
SECTION 6.11    Benefit Plans39
 
SECTION 6.12    Future Employment39
 
SECTION 6.13    Notification of Certain Matters40
 
SECTION 6.14    Human Resources Issues40
 
SECTION 6.15    Assistance with Third-Party Agreements40
 
SECTION 6.16    Additional Agreements41
 
SECTION 6.17    Tax Treatment of the Merger41
 
SECTION 6.18    Non-Solicitation & Confidentiality Agreements41
 
SECTION 6.19    Other Shareholder Agreements41
 
SECTION 6.20    Minimum ALL41
 
SECTION 6.21    Pre-Closing Adjustments and Minimum Closing Shareholders’
Equity41
 
SECTION 6.22    FIRPTA Certificate42
 
 
ARTICLE VIICONDITIONS TO CONSUMMATION OF THE MERGER42
 
SECTION 7.01    Conditions to the Parties’ Obligations to Effect the Merger42
 
SECTION 7.02    Conditions to Obligation of SB to Effect the Merger43
 
SECTION 7.03    Conditions to Obligation of EWBC43
 
 
ARTICLE VIII TERMINATION44
 
SECTION 8.01    Termination by Mutual Consent44
 
SECTION 8.02    Termination by Either EWBC, EWB or SB44
 
SECTION 8.03    Effect of Termination and Abandonment45
 
 
ARTICLE IXMISCELLANEOUS46
 
SECTION 9.01    Survival46
 
SECTION 9.02    Waiver; Amendment46
 
SECTION 9.03    Counterparts46
 
SECTION 9.04    Governing Law, Jurisdiction and Venue46
 
SECTION 9.05    Expenses47
 
SECTION 9.06    Notices47
 
SECTION 9.07    Entire Understanding; No Third Party Beneficiaries48
 
SECTION 9.08    Effect48
 
SECTION 9.09    Severability48
 
SECTION 9.10    Enforcement of the Agreement48
 
SECTION 9.11    Interpretation49
 
 
[

 
 

--------------------------------------------------------------------------------

 

 
EXHIBITS
 
EXHIBIT A  SHAREHOLDERS AGREEMENT
 
EXHIBIT A-1  PERSONS EXECUTING SHAREHOLDERS AGREEMENT
 
EXHIBIT B  NON-SOLICITATION & CONFIDENTIALITY AGREEMENT
 
EXHIBIT B-1     PERSONS EXECUTING NON-SOLICITATION & CONFIDENTIALITY AGREEMENT


EXHIBIT C  AGREEMENT OF MERGER
 
EXHIBIT D  AFFILIATE AGREEMENT
 


 


 


 


 


 


 



 
 

--------------------------------------------------------------------------------

 




AGREEMENT AND PLAN OF MERGER
 
 
AGREEMENT AND PLAN OF MERGER effective as of December 23, 2005, and as amended
(“Agreement”), by and among East West Bancorp, Inc. (“EWBC”), East West Bank
(“EWB”) and Standard Bank (“SB”).
 
RECITALS:
 
A. EWBC. EWBC is a duly organized and existing corporation under the laws of the
State of Delaware and registered as a bank holding company pursuant to the Bank
Holding Company Act of 1956, as amended, having its principal place of business
in San Marino, California.
 
B. EWB. EWB is a duly organized and existing California state-chartered
commercial bank and a member bank of the Federal Reserve System, having its
principal place of business in San Marino, California, and all of the
outstanding capital stock of which is owned by EWBC.
 
C. SB. SB is a duly organized and existing federal savings association chartered
by the Office of Thrift Supervision (“OTS”), whose deposit accounts are insured
to the extent allowed by law by the Savings Association Insurance Fund of the
Federal Deposit Insurance Corporation.
 
D. BOARD DETERMINATIONS AND ACTIONS.   The respective boards of EWBC, EWB and SB
have determined that it is in the best interests of their respective companies
and shareholders to consummate a strategic business combination of EWB and SB on
the terms and subject to the conditions provided for in this Agreement based
their compatible business plans, the potential synergies of their business
operations, the continuity of employee, customer and shareholder bases and the
prospects for continued ownership in the combined enterprise.
 
E. CONTINUITY OF OWNERSHIP IN COMBINED ENTERPRISE. .   The respective boards of
EWBC, EWB and SB have determined that it is in the best interests of their
respective companies and shareholders to realize the long term benefits of the
combined business enterprise contemplated by this Agreement and not to seek or
accept any proposals contemplating a transaction that would discontinue
ownership by a majority of the shareholders of any party to this Agreement in
their respective businesses or in the business of the combined enterprise
contemplated herein.
 
F. SHAREHOLDER AGREEMENT. As condition to, and simultaneously with the execution
of this Agreement, the beneficial owners of SB Common Stock listed in Exhibit
A-1 hereto, have executed and delivered to EWBC a Shareholder Agreement pursuant
to which such holders will have agreed, among other actions, to vote their
shares of SB Common Stock in favor of the strategic business combination
contemplated by Agreement and the Merger, to vote against any other transaction,
and to take all actions to cause the completion of the transactions contemplated
by this Agreement, in the form of Exhibit A hereto (“Shareholder Agreement”).
 
G. INTENTIONS OF THE PARTIES. It is the intention of the parties to this
Agreement that the business combination contemplated hereby be accounted for
under the purchase accounting method and be treated as a “reorganization” under
Section 368(a) of the Internal Revenue Code of 1986, as amended (the “Code”).
 
H. NON-SOLICITATION & CONFIDENTIALITY AGREEMENT. A non-solicitation and
confidentiality agreement, in the form attached hereto as Exhibit B (the
“Non-Solicitation & Confidentiality Agreement”), shall be executed by the
Persons listed on Exhibit B-1 hereto.
 
I. REQUIRED APPROVALS. The Merger requires certain shareholder and regulatory
approvals and may be effected only after the necessary approvals have been
obtained.
 


 
NOW, THEREFORE, in consideration of the premises and of the mutual covenants,
representations, warranties and agreements contained herein the parties agree as
follows:
 
ARTICLE I  
 


 
CERTAIN DEFINITIONS
 
SECTION 1.01   Certain Definitions. The following terms are used in this
Agreement with the meanings set forth below:
 
“Acquisition Proposal” has the meaning set forth in Section 6.07.
 
“Agreement” means this Agreement, as amended or modified from time to time in
accordance with Section 9.02.
 
“Agreement of Merger” has the meaning set forth in Section 2.01(b).
 
“ALL” has the meaning set forth in Section 5.03(u).
 
“Average Share Price” has the meaning set forth in Section 3.02(a).
 
“Bank Insurance Fund” means the Bank Insurance Fund maintained by the FDIC.
 
“Bank Secrecy Act” means the Currency and Foreign Transaction Reporting Act (31
U.S.C. Section 5311 et seq.) as amended.
 
“Benefit Plans” has the meaning set forth in Section 5.03(n).
 
“Business Combination” has the meaning set forth in Section 3.05.
 
“Business Day” means Monday through Friday of each week, except a legal holiday
recognized as such by the U.S. Government or any day on which banking
institutions in the State of California are authorized or obligated to close.
 
“California Secretary” means the California Secretary of State.
 
“Cash Portion” has the meaning set forth in Section 3.02(a).
 
“CFC” means the California Financial Code.
 
“CGCL” means the California General Corporation Law.
 
“Code” has the meaning set forth in the recitals to this Agreement.
 
“Commissioner” means the California Commissioner of Financial Institutions.
 
“Community Reinvestment Act” means the Community Reinvestment Act of 1977, as
amended.
 
“Competing Proposal” is defined in Recital F.
 
“Costs” has the meaning set forth in Section 6.10.
 
“Derivatives Contract” has the meaning set forth in Section 5.03(r).
 
“Disclosure Schedule” has the meaning set forth in Section 5.01.
 
“Dissenters Set Aside” has the meaning set forth in Section 3.02(a).
 
“Dissenters’ Shares” means shares of SB Common Stock held by a SB shareholder
with respect to which such shareholder, in accordance with the HOLA and 12
C.F.R. Section 552.14, perfects such shareholder’s right to dissent to the
Merger.
 
“Dissenting Shareholder” means any holder of Dissenters’ Shares.
 
“Effective Date” has the meaning set forth in Section 2.02.
 
“Effective Time” has the meaning set forth in Section 2.02.
 
“Environmental Laws” has the meaning set forth in Section 5.03(p).
 
“Equal Credit Opportunity Act” means the Equal Credit Act (15 U.S.C. Section
1691 et seq.) as amended.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
 
“ERISA Affiliate” has the meaning set forth in Section 5.03(n).
 
“EWB” has the meaning set forth in the preamble to this Agreement.
 
“EWB Articles” means the Articles of Incorporation of EWB, as amended.
 
“EWB By-Laws” means the by-laws of EWB, as amended.
 
“EWB Common Stock” means the common stock of EWB, 100% of which is owned by
EWBC.
 
“EWB Plan” has the meaning set forth in Section 6.11(c).
 
“EWBC” has the meaning set forth in the preamble to this Agreement.
 
“EWBC By-Laws” means the by-laws of EWBC, as amended.
 
“EWBC Certificate” means the Certificate of Incorporation of EWBC, as amended.
 
“EWBC Common Stock” means the common stock, par value $.001 per share, of EWBC.
 
“EWBC Disclosure Schedule” has the meaning set forth in Section 5.01.
 
“EWBC Loan Property” has the meaning set forth in Section 5.04(k).
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations thereunder.
 
“Exchange Agent” means U.S. Stock Transfer Corporation, as provided in
Section 3.02(a).
 
“Exchange Fund” has the meaning set forth in Section 3.04(a).
 
“Fair Housing Act” means the Fair Housing Act (420 U.S.C. Section 3601, et
seq.), as amended.
 
“Fairness Review” is defined in Section 6.03.
 
“FDIC” means the Federal Deposit Insurance Corporation.
 
“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System or the Federal Reserve Bank of San Francisco acting under delegated
authority.
 
“Former SB Employees” has the meaning set forth in Section 6.11.
 
“GAAP” means generally accepted accounting principles.
 
“Governmental Authority” means any court, administrative agency or commission or
other federal, state or local governmental authority or instrumentality.
 
“Hazardous Substance” has the meaning set forth in Section 5.03(p).
 
“Home Mortgage Disclosure Act” means the Home Mortgage Disclosure Act (12 U.S.C.
Section 2801 et seq.), as amended.
 
“HOLA” means the Home Owners’ Loan Act, as amended.”
 
“Indemnified Party” has the meaning set forth in Section 6.10(a).
 
“Insurance Policies” has the meaning set forth in Section 5.03(t).
 
“Lien” means any charge, mortgage, pledge, security interest, restriction,
claim, lien or encumbrance.
 
"Liquidated Damages Amount" means 1% of Shareholders' Equity multiplied by two
(2)
 
“Material Adverse Effect” means, with respect to EWBC, EWB or SB, any effect
that (i) is material and adverse to the financial position, results of
operations or business of EWBC and its Subsidiaries taken as a whole or SB, as
the case may be, or (ii) would materially impair the ability of any of EWBC, EWB
or SB to perform its obligations under this Agreement or otherwise materially
threaten or materially impede the consummation of the Merger and the other
transactions contemplated by this Agreement; provided, however, that a Material
Adverse Effect shall not be deemed to include the impact of (a) changes in
banking and similar laws of general applicability or interpretations thereof by
Governmental Authorities, (b) changes in GAAP or regulatory accounting
requirements applicable to banks and their holding companies generally, (c)
changes in general economic conditions affecting banks and their holding
companies generally, except to the extent such changes disproportionately affect
SB (d) any modifications or changes to valuation policies and practices in
connection with the Merger or restructuring charges taken in connection with the
Merger, in each case in accordance with GAAP and (e) with respect to SB, the
effects of any action or omission taken with the prior consent of EWBC or EWB.
 
“Merger” has the meaning set forth in the recitals to this Agreement.
 
“Merger Consideration” has the meaning set forth in Section 3.02(a).
 
“Minimum Closing Shareholders’ Equity is defined in Section 6.21.
 
“Nasdaq” means The Nasdaq Stock Market, Inc.’s National Market System.
 
“National Labor Relations Act” means the National Labor Relations Act, as
amended.
 
“New Plan” has the meaning set forth in Section 6.12(b).
 
“Non-Solicitation and Confidentiality Agreements” has the meaning set forth in
the recitals to this Agreement.
 
“Options” means options to purchase SB Common Stock outstanding as of September
30, 2005 issued pursuant to the Standard Savings Bank, FSB Stock Option and
Incentive Plan.
 
“OTS” means the Office of Thrift Supervision.
 
“Pension Plan” has the meaning set forth in Section 5.03(n).
 
“Permit” is defined in Section 6.03.
 
“Per Share Cash Consideration” has the meaning set forth in Section 3.02(a).
 
“Per Share Stock Consideration” has the meaning set forth in Section 3.02(a).
 
“Person” means any individual, bank, corporation, partnership, association,
joint-stock company, business trust, limited liability company or unincorporated
organization.
 
“Pre-Closing Adjustments” is defined in Section 6.21.
 
“Registration Statement” has the meaning set forth in Section 6.03.
 
“Regulatory Authorities” has the meaning set forth in Section 5.03(j).
 
“Regulatory Filings” has the meaning set forth in Section 5.03(h).
 
“Rights” means, with respect to any Person, securities or obligations
convertible into or exercisable or exchangeable for, or giving any Person any
right to subscribe for or acquire, or any options, calls or commitments relating
to, or any stock appreciation right or other instrument the value of which is
determined in whole or in part by reference to the market price or value of,
shares of capital stock of such Person.
 
“Savings Association Insurance Fund” means the Savings Association Insurance
Fund maintained by the FDIC.
 
“SB” has the meaning set forth in the preamble to this Agreement.
 
“SB Charter” means the Charter of SB, as amended.
 
“SB By-Laws” means the By-Laws of SB, as amended.
 
“SB Common Stock” has the meaning set forth in Section 3.02(a)
 
“SB Disclosure Schedule” has the meaning set forth in Section 5.01.
 
“SB Loan Property” has the meaning set forth in Section 5.03(p).
 
“SEC” means the United States Securities and Exchange Commission.
 
“SEC Documents” has the meaning set forth in Section 5.04(h).
 
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations thereunder.
 
“Shareholders' Equity” has the meaning set forth in Section 3.02(a).
 
“Stock Portion” has the meaning set forth in Section 3.02(a).
 
“Subsidiary” has the meaning ascribed to those terms in Rule 1-02 of Regulation
S-X of the SEC.
 
“Surviving Bank” has the meaning set forth in Section 2.01(a).
 
“Tax” and “Taxes” mean all federal, state, local or foreign taxes, charges,
fees, levies or other assessments, however denominated, including, without
limitation, all net income, gross income, gains, gross receipts, sales, use, ad
valorem, goods and services, capital, production, transfer, franchise, windfall
profits, license, withholding, payroll, employment, disability, employer health,
excise, estimated, severance, stamp, occupation, property, environmental,
unemployment or other taxes, custom duties, fees, assessments or charges of any
kind whatsoever, imposed on the income, properties or operations of SB or its
Subsidiaries by any taxing authority whether arising before, on or after the
Effective Date, together with any interest, additions or penalties thereto and
any interest in respect of such interest and penalties.
 
“Tax Returns” means any return, amended return or other report (including
elections, declarations, disclosures, schedules, estimates and information
returns) required to be filed on or before the Effective Date with respect to
any Taxes of SB.
 
“Transaction Expenses” means all insurance premiums contemplated by the
provisions of Section 6.10(a) and accrued or paid by SB prior to the Effective
Time and all fees and expenses of all attorneys, accountants, investment bankers
and other advisors and agents for SB for services rendered solely in connection
with the transactions contemplated by this Agreement accrued or paid by SB prior
to the Effective Time.
 
“Treasury Shares” shall mean any shares of SB Common Stock held by SB or by EWBC
or any of their respective Subsidiaries, in each case other than in a fiduciary
(including custodial or agency) capacity or as a result of debts previously
contracted in good faith.
 
“USA Patriot Act” means the USA PATRIOT Act (Pub. L. No. 107-56).
 
“Shareholder Agreement” has the meaning set forth in the recitals to this
Agreement.


 
ARTICLE II  
 


 
THE MERGER
 
SECTION 2.01   The Merger.
 
(a)  The Combination. At the Effective Time, SB shall merge with and into EWB,
pursuant to CFC Section 4881, the separate existence of SB as a federal savings
association shall cease, and EWB shall survive and continue to exist as a
California state-chartered bank (EWB, as the surviving bank in the Merger,
sometimes being referred to herein as the “Surviving Bank”). EWBC may, at any
time prior to the Effective Time (including, to the extent permitted by
applicable law, after SB’s shareholders have approved this Agreement), change
the method of effecting the combination of EWB with SB (including, without
limitation, the provisions of this Article II) if and to the extent it deems
such change to be necessary, appropriate or desirable; provided, however, that
no such change shall (i) alter or change the amount or kind of consideration to
be issued to the holders of SB Common Stock as provided for in this Agreement
(the “Merger Consideration”), (ii) adversely affect the tax treatment of SB’s
shareholders as a result of receiving the Merger Consideration, (iii) impede or
unreasonably delay consummation of the transactions contemplated by this
Agreement, or (iv) otherwise be materially prejudicial to the interests of the
shareholders of SB.
 
(b)  Filings. Subject to the satisfaction or waiver of the conditions set forth
in Article VII, the Merger shall become effective upon the Effective Time on the
Effective Date, in accordance with CFC Section 4885 upon the filing of an
Agreement of Merger between SB and EWB as the Surviving Bank, in the form of
Exhibit C hereto (“Agreement of Merger”), with the Commissioner, after
certification by the California Secretary.
 
(c)  Articles of Incorporation and By-Laws. The articles of incorporation and
by-laws of the Surviving Bank immediately after the Merger shall be those of EWB
as in effect immediately prior to the Effective Time.
 
(d)  Directors and Officers of the Surviving Bank. The directors and officers of
EWB immediately after the Merger shall be the directors and officers of EWB
immediately prior to the Effective Time, until such time as their successors
shall be duly elected and qualified.
 
(e)  Effect of the Merger. At the Effective Time, the effect of the Merger shall
be as provided in CGCL Section 1107, CFC Sections 4888 and 4889, 12 U.S.C.
Section 1464(d)(3) and 12 C.F.R. Section 552.13, including any regulations or
rules promulgated thereunder. Without limiting the generality of the foregoing,
and subject thereto, at the Effective Time, all the property, rights,
privileges, powers and franchises of SB shall vest in the Surviving Bank, all
debts, liabilities, obligations, restrictions, disabilities and duties of SB
shall become the debts, liabilities, obligations, restrictions, disabilities and
duties of the Surviving Bank and the charter of SB as a federal savings
association shall automatically terminate.
 
SECTION 2.02   Effective Date and Effective Time. Subject to the satisfaction or
waiver of the conditions set forth in Article VII (other than those conditions
that by their nature are to be satisfied at the consummation of the Merger, but
subject to the fulfillment or waiver of those conditions), the parties shall
cause the filings contemplated by Section 2.01 to be made (i) no later than the
third Business Day after such satisfaction or waiver or (ii) such other date to
which the parties may agree in writing. The Merger provided for herein shall
become effective upon such filing or filings and on such date as may be
specified therein and in accordance CFC Section 4887. The date of such
effectiveness is herein called the “Effective Date”. The “Effective Time” of the
Merger shall be the time as set forth in such filing.
 
ARTICLE III  
 


 
CONSIDERATION; EXCHANGE PROCEDURES
 
SECTION 3.01   Effect on Capital Stock. Subject to the other provisions of this
Article III, at the Effective Time, by virtue of the Merger and without any
additional action on the part of the holders of shares of EWBC Common Stock and
EWB Common Stock:
 
(a)  EWBC Common Stock. Each share of EWBC Common Stock issued and outstanding
immediately prior to the Effective Time shall remain an issued and outstanding
share of common stock of EWBC, and shall not be affected by the Merger;
 
(b)  EWB Common Stock. Each share of EWB Common Stock, issued and outstanding
immediately prior to the Effective Time shall remain an issued and outstanding
share of common stock of the Surviving Bank, and shall not be affected by the
Merger;
 
(c)  SB Common Stock. Each share of SB Common Stock issued and outstanding
immediately prior to the Effective Time (other than any Dissenters’ Shares and
Treasury Shares, as defined below) shall be converted into the right to receive
the Per Share Stock Consideration or the Per Share Cash Consideration, as
provided in Section 3.02;
 
(d)  Dissenters’ Shares. Any shares of SB Common Stock that are shares subject
to appraisal rights within the meaning of 12 C.F.R. Section 552.14 (“Dissenters’
Shares”) shall not be converted into or represent a right to receive EWBC Common
Stock or cash hereunder unless and until such shares have lost their status as
dissenting shares under 12 C.F.R. Section 552.14, at which time such shares
shall be converted into cash or EWBC Common Stock pursuant to Section 3.02; and
 
(e)  Cancellation of Certain Shares. Any shares of SB Common Stock held by EWBC
(or any of its Subsidiaries) or by SB, other than those held in a fiduciary
capacity or as a result of debts previously contracted (“Treasury Shares”),
shall be cancelled and retired at the Effective Time and no Per Share Cash
Consideration or Per Share Stock Consideration shall be paid or issued in
exchange therefore.
 
SECTION 3.02   Conversion of SB Common Stock.
 
(a)  The Process. At the Effective Time, the conversion of each outstanding
share of SB Common Stock shall proceed as follows:
 
(i)  The terms used herein shall have the following meanings:
 
“Shareholders’ Equity” means the shareholders’ equity of SB as set forth in its
September 30, 2005 financial statements.
 
“Average Share Price” shall mean the volume weighted average of the closing
price of EWBC Common Stock as reported in The Wall Street Journal (Western
Edition) for the 60 trading days of the Nasdaq (“NASDAQ”) ending with the fifth
trading day prior to the Effective Date.
 
“Cash Portion” shall mean the dollar amount derived by multiplying the Merger
Consideration by the percentage, expressed to four decimal points and up to a
maximum of 35%, of the SB Common Stock outstanding at the Effective Time for
which holders have elected to receive the Per Share Cash Consideration.
 
“Dissenters Set Aside” shall mean the combination of the Per Share Cash
Consideration and the Per Share Stock Consideration multiplied by the number of
Dissenting Shares.
 
“Merger Consideration” shall be an amount equal to the sum of two times
Shareholders' Equity plus the amount of the increase in SB’s shareholders’
equity as a result of the exercise of Options to purchase SB Common Stock
exercised after the effective date of this Agreement and prior to the Effective
Time; less: (a) payments made or accrued by SB prior to the Effective Time under
the New Plan as provided in Section 6.12(b); (b) dividends not accrued by SB as
of September 15, 2005 and paid by SB after September 30, 2005 and prior to the
Effective Time; (c) payments made by SB after September 30, 2005 under its
profit sharing plan to the extent such payments were not accrued by SB on its
September 30, 2005 financial statements; and (d) the amount by which the Minimum
Closing Shareholders’ Equity is less than Shareholders’ Equity as of the
Effective Time.
 
“Per Share Cash Consideration” shall mean the amount derived by dividing the
Cash Portion by the total number of shares of SB Common Stock for which holders
have elected to receive cash.
 
“Per Share Stock Consideration” shall mean the number of shares of EWBC Common
Stock derived by dividing the Stock Portion, rounded to the nearest whole share,
by the sum of the total number of shares of SB Common Stock for which holders
have either (i) elected to receive EWBC Common Stock or (ii) have failed to make
any election.
 
“Stock Portion” shall mean the product of (a) the Merger Consideration times
(b) the percentage, expressed to four decimal points, of the SB Common Stock for
which holders have elected to receive the Per Share Stock Consideration or have
failed to make an election to receive either the Per Share Stock Consideration
or the Per Share Cash Consideration, but in no event less than 65%, denominated
in a number of shares of EWBC Common Stock issuable in the Merger derived as
follows:
 

·  
If the Average Share Price is less than $36.00, then the number of shares of
EWBC Common Stock shall be derived by dividing the Stock Portion by $36.00;

 

·  
If the Average Share Price is at least $36.00 and not greater than $42.00, the
number of shares of EWBC Common Stock shall be derived by dividing the Stock
Portion by the Average Share Price;

 

·  
If the Average Share Price is greater than $42.00, the number of shares of EWBC
Common Stock shall be derived by dividing the Stock Portion by $42.00.

 
“SB Common Stock” shall mean all of the 227,400 shares of SB Common Stock now
issued and outstanding, excluding any Treasury Shares, plus any shares of common
stock that are issued by SB prior to the Effective Time.
 
(ii)  The Merger Consideration shall be allocated as follows: (a) all shares of
SB Common Stock for which the holders have made an election to receive the Per
Share Stock Consideration will be converted into EWBC Common Stock; (b) all
shares of SB Common Stock (other than Dissenters’ Shares) for which the holders
have failed to make an election to receive either the Per Share Stock
Consideration or the Per Share Cash Consideration will be converted into the
EWBC Common Stock; and (c) all shares of SB Common Stock electing to receive Per
Share Cash Consideration shall be converted into the Per Share Cash
Consideration. If, however, after giving effect to (ii)(a) and (ii)(b) of this
paragraph, the 35% maximum cash election is exceeded, those shares of SB Common
Stock for which an election for the Per Share Cash Consideration has been made
will receive an adjusted Per Share Cash Consideration and additional Per Share
Stock Consideration derived as follows: The dollar amount of the excess cash
election shall be deducted pro-rata from the shares electing the Per Share Cash
Consideration, and a number of additional shares of EWBC Common Stock shall be
issuable pro-rata with respect to those shares electing the Per Share Cash
Consideration derived by dividing the dollar amount of the excess cash election
by the applicable Average Share Price used to determine the Stock Portion.
 
(iii)  EWBC shall set aside cash from the Cash Portion and the Stock Portion an
amount of cash and EWBC Common Stock equal to the Dissenters Set Aside. EWBC
shall deliver to U. S. Stock Transfer Corporation (the “Exchange Agent”) the
remaining Stock Portion and Cash Portion. Each share of SB Common Stock (except
for Dissenters’ Shares) shall, by virtue of the Merger and without any action on
the part of the holder thereof, be converted into the right to receive the Per
Share Cash Consideration and Per Share Stock Consideration.
 
(iv)  At the Effective Time, each share of SB Common Stock shall be converted
into, and become exchangeable for the Per Share Stock Consideration or the Per
Share Cash Consideration and the holders of certificates formerly representing
shares of SB Common Stock shall cease to have any rights as SB shareholders.
Except as provided above, until such certificates are surrendered for exchange,
the certificates of each holder shall, after the Effective Time, represent for
all purposes only the right to receive the Per Share Stock Consideration or the
Per Share Cash Consideration, as applicable.
 
(v)  If, subsequent to the effective date of this Agreement but prior to the
Effective Time, the outstanding shares of EWBC Common Stock shall, through a
reclassification, recapitalization, stock dividend, stock split or reverse stock
split, have been increased, decreased, changed into or exchanged for a different
number or kind of shares or securities, appropriate adjustment will be made to
the Stock Portion.
 
(b)  Stock Transfer Books and Exchange. At the Effective Time, the stock
transfer books of SB shall be closed as to holders of SB Common Stock
immediately prior to the Effective Time and no transfer of SB Common Stock by
any such holder shall thereafter be made or recognized on the stock transfer
books of SB or the Surviving Bank. If, after the Effective Time, certificates
are properly presented in accordance with Article III of this Agreement to the
Exchange Agent, such certificates shall be canceled and exchanged for
certificates representing the number of whole shares of EWBC Common Stock and a
check representing the amount of cash into which SB Common Stock represented
thereby was converted in the Merger, plus any payment for a fractional share of
EWBC Common Stock.
 
(c)  Calculations. Any calculation of a portion of a share of EWBC Common Stock
shall be rounded to the nearest ten-thousandth of a share, and any cash payment
shall be rounded to the nearest cent. For purposes of this Section 3.02, the
shares of EWBC Common Stock issued for SB Common Stock as consideration in the
Merger shall be deemed to be “approximately equal” to the Stock Portion if such
number is within 1,000 shares of EWBC Common Stock of such amount.
 
SECTION 3.03   No Fractional Shares. Notwithstanding any other provision hereof,
no fractional shares of EWBC Common Stock and no certificates or scrip
therefore, or other evidence of ownership thereof, will be issued in the Merger;
instead, EWBC shall pay to each holder of SB Common Stock who would otherwise be
entitled to a fractional share of EWBC Common Stock (after taking into account
all certificates of SB Common Stock delivered by such holder) an amount in cash
(without interest) determined by multiplying such fraction by the Average Share
Price. No holder will be entitled to dividends, voting rights or any other
rights as a shareholder in respect of any fractional share of EWBC Common Stock.
 
SECTION 3.04   Exchange Procedures.
 
(a)  Exchange Agent. No later than the Effective Time, EWBC shall deposit with
the Exchange Agent, the Stock Portion and the Cash Portion of the Merger
Consideration (the “Exchange Fund”). The Exchange Agent shall not be entitled to
vote or exercise any rights of ownership with respect to EWBC Common Stock held
by it from time to time hereunder, except that it shall receive and hold all
dividends or other distributions paid or distributed with respect to such shares
for the account of the persons entitled thereto.
 
(b)  Exchange of Certificates and Cash. Each holder of a certificate formerly
representing SB Common Stock (other than Dissenters’ Shares or Treasury Shares)
who surrenders or has surrendered such certificate (or customary affidavits and
indemnification regarding the loss or destruction of such certificate), together
with duly executed transmittal materials, to the Exchange Agent shall, upon
acceptance thereof, be entitled to a certificate representing EWBC Common Stock
and cash into which the shares of SB Common Stock shall have been converted
pursuant hereto, as well as cash in lieu of any fractional shares of EWBC Common
Stock to which such holder would otherwise be entitled. The Exchange Agent shall
accept such SB certificate upon compliance with such reasonable and customary
terms and conditions as the Exchange Agent may impose to cause an orderly
exchange thereof in accordance with normal practices. Until surrendered as
contemplated by this Section 3.04, each certificate representing SB Common Stock
shall be deemed from and after the Effective Time to evidence only the right to
receive cash and EWBC Common Stock upon such surrender. EWBC shall not be
obligated to deliver the consideration to which any former holder of SB Common
Stock is entitled as a result of the Merger until such holder surrenders a
certificate or certificates representing such shares of SB Common Stock for
exchange as provided herein. If any certificate for shares of SB Common Stock,
or any check representing cash and/or declared but unpaid dividends, is to be
issued in a name other than that in which a certificate surrendered for exchange
is issued, the certificate so surrendered shall be properly endorsed and
otherwise in proper form for transfer and the person requesting such exchange
shall affix any requisite stock transfer tax stamps to the certificate
surrendered or provide funds for their purchase or establish to the satisfaction
of the Exchange Agent that such taxes are not payable.
 
(c)  Affiliates. Certificates surrendered for exchange by any person
constituting an “affiliate” of EWBC for purposes of Rule 145 under the
Securities Act, shall not be exchanged for certificates representing whole
shares of EWBC Common Stock until EWBC has received an Affiliate Agreement from
such person.
 
(d)  No Liability. Notwithstanding the foregoing, neither the Exchange Agent nor
any party hereto shall be liable to any former holder of SB Common Stock for any
amount properly delivered to a public official pursuant to applicable abandoned
property, escheat or similar laws.
 
(e)  Voting and Dividends. Former shareholders of record of SB shall not be
entitled to vote after the Effective Time at any meeting of EWBC shareholders
until such holders have exchanged their certificates representing SB Common
Stock for certificates representing EWBC Common Stock in accordance with the
provisions of this Agreement. Until surrendered for exchange in accordance with
the provisions of this Section 3.04, each certificate previously representing
shares of SB Common Stock (other than Dissenters’ Shares and Treasury Shares)
shall from and after the Effective Time represent for all purposes only the
right to receive shares of EWBC Common Stock, cash and cash in lieu of
fractional shares, as set forth in this Agreement. No dividends or other
distributions declared or made after the Effective Time with respect to EWBC
Common Stock with a record date after the Effective Time shall be paid to the
holder of any certificate of SB Common Stock with respect to the shares of EWBC
Common Stock represented thereby, until the holder of such certificate of SB
Common Stock shall surrender such certificate. Subject to the effect of
applicable laws, following surrender of any such certificates of SB Common Stock
for which shares of EWBC Common Stock are to be issued, there shall be paid to
the holder of the certificates without interest, (i) the amount of any cash
payable with respect to a fractional share of EWBC Common Stock to which such
holder is entitled pursuant to Section 3.03 and the amount of dividends or other
distributions with a record date after the Effective Time theretofore paid with
respect to such whole shares of EWBC Common Stock, and (ii) at the appropriate
payment date, the amount of dividends or other distributions with a record date
after the Effective Time but prior to surrender and a payment date subsequent to
surrender payable with respect to such whole shares of EWBC Common Stock.
 
(f)  Withholding Rights. EWBC or the Exchange Agent shall be entitled to deduct
and withhold from the consideration otherwise payable pursuant to this Agreement
to any holder of shares of SB Common Stock such amounts as EWBC or the Exchange
Agent is required to deduct and withhold with respect to the making of such
payment under the Code, or any provision of state, local or foreign tax law. To
the extent that amounts are so withheld by EWBC or the Exchange Agent, such
withheld amounts shall be treated for all purposes of this Agreement as having
been paid to the holder of the shares of SB Common Stock in respect of which
such deduction and withholding was made by EWBC or the Exchange Agent.
 
SECTION 3.05   Anti-Dilution Provisions. In the event EWBC or SB changes (or
establishes a record date for changing) the number of shares of EWBC Common
Stock or SB Common Stock issued and outstanding prior to the Effective Date as a
result of a stock split, stock dividend, recapitalization or similar transaction
with respect to the outstanding EWBC Common Stock or SB Common Stock, as the
case may be, and the record date therefore shall be prior to the Effective Date,
the Stock Portion and Per Share Stock Consideration shall be proportionately
adjusted. If, between the date hereof and the Effective Time, EWBC shall merge,
be acquired or consolidate with, by or into any other corporation (a “Business
Combination”) and the terms thereof shall provide that EWBC Common Stock shall
be converted into or exchanged for the shares of any other corporation or
entity, then provision shall be made as part of the terms of such Business
Combination so that shareholders of SB who would be entitled to receive shares
of EWBC Common Stock pursuant to this Agreement shall be entitled to receive, in
lieu of each share of EWBC Common Stock issuable to such shareholders as
provided herein, the same kind and amount of securities or assets as shall be
distributable upon such Business Combination with respect to one share of EWBC
Common Stock (provided that nothing herein shall be construed so as to release
the acquiring entity in any such Business Combination from its obligations under
this Agreement as the successor to EWBC).
 
SECTION 3.06   Dissenters’ Rights.
 
(a)  Any Dissenting Shareholder who shall be entitled to be paid the value of
such shareholder’s shares of SB Common Stock, as provided in 12 C.F.R. Section
552.14, shall not be entitled to the Merger Consideration in respect thereof
provided for under Section 3.02 unless and until such Dissenting Shareholder
shall have failed to perfect or shall have effectively withdrawn or lost such
Dissenting Shareholder’s right to dissent from the Merger under HOLA, and shall
be entitled to receive only the payment provided for by 12 C.F.R. Section 552.14
with respect to such Dissenters’ Shares.
 
(b)  If any Dissenting Shareholder shall fail to perfect or shall have
effectively withdrawn or lost such right to dissent, each share of SB Common
Stock of such Dissenting Shareholder shall be converted at EWBC’s discretion
into the right to receive the Per Share Cash Consideration or the Per Share
Stock Consideration to be necessary or appropriate to preserve the status of the
Merger as a reorganization within the meaning of Section 368(a) of the Code.
 
(c)  SB shall give EWB prompt notice upon receipt by SB of any written demands
for dissenters’ rights, withdrawal of such demands, and any other documents
received or instruments served relating to Dissenting Shares and shall give EWB
the opportunity to direct all negotiations and proceedings with respect to such
demands. SB shall not voluntarily make any payment with respect to any demands
for dissenters’ rights and shall not, except with the prior written consent of
EWB, settle or offer to settle such demands. Each holder of Dissenting Shares
who becomes entitled to payment for his or her Dissenting Shares shall receive
payment therefore from EWB and such Dissenting Shares shall be canceled.
 
ARTICLE IV  
 


 
ACTIONS PENDING ACQUISITION
 
SECTION 4.01   Forbearances of SB. From the date hereof until the Effective
Time, except as expressly contemplated by this Agreement, without the prior
written consent of EWBC, which consent shall not be unreasonably withheld, SB
will not:
 
(a)  Ordinary Course. Except as set forth in SB Disclosure Schedule 4.01(a), and
pursuant to the terms of Section 6.21 hereof, conduct the business of SB other
than in the ordinary and usual course or fail to use its best efforts to
preserve intact its business organizations and assets and maintain its rights,
franchises and existing relations with customers, suppliers, employees and
business associates, take any action that would adversely affect or delay the
ability of SB, EWBC or any Subsidiaries of EWBC to perform any of their
obligations on a timely basis under this Agreement, or take any action that
would be reasonably likely to have a Material Adverse Effect on SB.
 
(b)  Capital Stock. (i) receive any new capital contribution; (ii) issue, sell
or otherwise permit to become outstanding, or authorize the creation of, any
additional shares of stock or any Rights other than the exercise of Options
specified on Schedule 5.03(b) of the SB Disclosure Schedule, (iii) enter into
any agreement with respect to the foregoing or (iv) permit any additional shares
of stock to become subject to grants of employee or director stock options,
other Rights or similar stock-based employee rights.
 
(c)  Dividends; Etc. (i) except for dividends declared and paid in accordance
with the past practices of SB, make, declare, pay or set aside for payment any
dividend on or in respect of, or declare or make any distribution on any shares
of stock or (ii) directly or indirectly adjust, split, combine, redeem,
reclassify, purchase or otherwise acquire, any shares of its capital stock.
 
(d)  Compensation; Employment Agreements; Etc. Enter into or amend or renew any
employment, consulting, severance or similar agreements or arrangements with any
director, officer or employee of SB or grant any salary or wage increase or
increase any employee benefit (including incentive or bonus payments), except
(i) for normal individual increases in compensation to employees in the ordinary
course of business consistent with past practice, provided that no such increase
shall result in an annual adjustment of more than 5%, (ii) for other changes
that are required by applicable law, (iii) to satisfy contractual or other
obligations existing as of the date hereof and set forth in SB Disclosure
Schedule 4.01(d), or (iv) for grants of awards to newly hired employees
consistent with past practice.
 
(e)  Hiring and Terminations. Hire any person as an employee of SB or promote
any employee, except (i) to satisfy contractual or regulatory obligations
existing as of the date hereof and set forth in SB Disclosure Schedule 4.01(e)
and (ii) persons hired to fill any vacancies arising after the date hereof and
whose employment is terminable at the will of SB, other than any person to be
hired who would have a base salary, including any guaranteed bonus or any
similar bonus, considered on an annual basis of more than $50,000.
 
(f)  Benefit Plans. Enter into, establish, adopt or amend (except (i) as may be
required by applicable law or (ii) to satisfy contractual obligations existing
as of the date hereof and set forth in SB Disclosure Schedule 4.01(f) or (iii)
payments under SB’s profit sharing plan paid in accordance with SB’s past
practices) any pension, retirement, stock option, stock purchase, savings,
profit sharing, deferred compensation, consulting, bonus, group insurance or
other employee benefit, incentive or welfare contract, plan or arrangement, or
any trust agreement (or similar arrangement) related thereto, in respect of any
employee, officer, director, consultant or other service provider of SB or take
any action to accelerate the vesting or exercisability of any stock options,
restricted stock or other compensation or benefits payable thereunder.
 
(g)  Dispositions. Except as set forth in SB Disclosure Schedule 4.01(g), as
permitted by Section 4.01(a) and in accordance with Section 6.21, sell,
transfer, mortgage, encumber or otherwise dispose of or discontinue any of its
assets, deposits, business or properties except in the ordinary course of
business and in a transaction that, together with all other such transactions,
is not material to SB.
 
(h)  Acquisitions. Acquire (other than by way of foreclosures or acquisitions of
control in a bona fide fiduciary capacity or in satisfaction of debts previously
contracted in good faith, in each case in the ordinary and usual course of
business consistent with past practice) all or any portion of the assets,
business, deposits or properties of any other entity except in the ordinary
course of business consistent with past practice and in a transaction that,
together with all other such transactions, is not material to SB.
 
(i)  Capital Expenditures. Except as set forth in SB Disclosure Schedule
4.01(i), make any capital expenditures other than capital expenditures in the
ordinary course of business consistent with past practice in amounts not
exceeding $25,000 individually or $50,000 in the aggregate.
 
(j)  Governing Documents. Amend the SB Charter or the SB By-Laws.
 
(k)  Accounting Methods. Implement or adopt any change in its accounting
principles, practices or methods, other than as may be required by GAAP.
 
(l)  Contracts. Except as set forth in SB Disclosure Schedule 4.01(l), as
permitted under Section 4.01(a) and Section 6,10(a) with respect to the payment
of insurance premiums or in accordance with Section 6.21, enter into, renew or
terminate, or make any payment not then required under, any contract or
agreement that calls for aggregate annual payments of $25,000 or more and which
is not terminable at will or with 60 days or less notice without payment of a
premium or penalty, other than loans and other transactions made in the ordinary
course of the banking business.
 
(m)  Claims. Enter into any settlement or similar agreement with respect to, or
take any other significant action with respect to the conduct of, any action,
suit, proceeding, order or investigation to which SB is or becomes a party after
the effective date of this Agreement, which settlement, agreement or action
involves payment by SB of an amount, individually or for all such settlements,
that is material to SB and/or would impose any material restriction on the
business of the Surviving Bank or create precedent for claims that are
reasonably likely to be material to SB.
 
(n)  Adverse Actions. Knowingly take any action which could result in (i) any of
its representations and warranties set forth in this Agreement being or becoming
untrue at any time at or prior to the Effective Time, (ii) any of the conditions
to the Merger set forth in Article VII not being satisfied or (iii) a material
violation of any provision of this Agreement except as may be required by
applicable law or regulation.
 
(o)  Risk Management. Except as required by applicable law or regulation of the
OTS, (i) implement or adopt any material change in its interest rate and other
risk management policies, procedures or practices, (ii) fail to follow its
existing policies or practices with respect to managing its exposure to interest
rate and other risk or (iii) fail to use commercially reasonable means to avoid
any material increase in its aggregate exposure to interest rate risk.
 
(p)  Indebtedness. Incur any indebtedness for borrowed money (other than
deposits, Federal Funds borrowings and borrowings from the Federal Home Loan
Bank of San Francisco) or assume, guarantee, endorse or otherwise as an
accommodation become responsible for the obligations of any other Person.
 
(q)  Loans. Make any loan, loan commitment or renewal or extension thereof to
any Person which would, when aggregated with all outstanding loans, commitments
for loans or renewals or extensions thereof made to such Person and any
affiliate or immediate family member of such Person, exceed $500,000 (or
$1,000,000 in the case of renewals of existing, passed rated credit) without
submitting complete loan package information to the chief credit officer of EWB
for review with a right of comment at least two full Business Days prior to
taking such action.
 
(r)  Investments. (i) Other than in the ordinary course of business consistent
with past practice in individual amounts not to exceed $1,000,000 or in
securities transactions as provided in (ii) below, make any investment either by
contributions to capital, property transfers or purchase of any property or
assets of any Person or (ii) other than purchases of direct obligations of the
United States of America or obligations of U.S. government agencies which are
entitled to the full faith and credit of the United States of America, in any
case with a remaining maturity at the time of purchase of two years or less,
purchase or acquire securities of any type; provided, however, that in the case
of investment securities, SB may purchase investment securities if, within five
Business Days after SB requests in writing (which shall describe in detail the
investment securities to be purchased and the price thereof) that EWB consent to
making of any such purchase, EWB has approved such request in writing or has not
responded in writing to such request.
 
(s)  Taxes. Take any action which would materially adversely affect the tax
position of SB or its successor after the Merger.
 
(t)  Commitments. Agree or commit to do any of the foregoing.
 
SECTION 4.02   Forbearances of EWBC. From the date hereof until the Effective
Time, except as expressly contemplated by this Agreement, without the prior
written consent of SB, which consent shall not be unreasonably withheld, EWBC
will not, and will cause each of its Subsidiaries not to:
 
(a)  Ordinary Course. Take any action reasonably likely to have an adverse
effect on EWBC’s ability to perform any of its material obligations under this
Agreement.
 
(b)  Adverse Actions. Knowingly take any action that is intended or is
reasonably likely to result in (i) any of its representations and warranties set
forth in this Agreement being or becoming untrue in any material respect at any
time at or prior to the Effective Time, (ii) any of the conditions to the Merger
set forth in Article VII not being satisfied or (iii) a material violation of
any provision of this Agreement except as may be required by applicable law or
regulation.
 
(c)  Commitments. Agree or commit to do any of the foregoing.
 
ARTICLE V  
 


 
REPRESENTATIONS AND WARRANTIES
 
SECTION 5.01   Disclosure Schedules. SB shall deliver a schedule to EWBC (the
“SB Disclosure Schedule”) and EWBC shall deliver a schedule to SB (the “EWBC
Disclosure Schedule”), (collectively, the “Disclosure Schedules”) on or prior to
the effective date of this Agreement, setting forth, among other things, items
the disclosure of which is necessary or appropriate either in response to an
express disclosure requirement contained in a provision of this Agreement or as
an exception to one or more representations or warranties contained in Section
5.03 or Section 5.04, respectively, or to one or more of their respective
covenants contained in Article VI. If delivered after the date hereof, any
material adverse disclosure not previously provided to EWBC shall entitle EWBC
to terminate the Agreement in its sole discretion as provided in Article VIII.
Items listed on the Disclosure Schedules shall only be considered exceptions to
the specific Sections for which such item is scheduled.
 
SECTION 5.02   Standard. No representation or warranty of EWBC, EWB or SB
contained in Sections 5.03 or 5.04, respectively, shall be deemed untrue or
incorrect, and no party hereto shall be deemed to have breached a representation
or warranty, as a consequence of the existence of any fact, event or
circumstance unless such fact, circumstance or event, individually or taken
together with all other facts, events or circumstances inconsistent with any
representation or warranty contained in Section 5.03 or 5.04, has had or is
reasonably likely to have a Material Adverse Effect on the party making such
representation or warranty.
 
SECTION 5.03   Representations and Warranties of SB. Subject to Sections 5.01
and 5.02 and except as set forth in the SB Disclosure Schedule with respect to a
particular Section, SB hereby represents and warrants to EWBC and EWB:
 
(a)  Organization, Standing and Authority. SB is a federally chartered savings
association duly licensed by and in good standing with the OTS, and its deposits
are insured by the FDIC through the Bank Insurance Fund and the Savings
Association Insurance Fund in the manner and to the fullest extent provided by
law.
 
(b)  SB Capital Stock. As of the date hereof, the only authorized capital stock
of SB consists of 3,500,000 shares of SB Common Stock, of which 227,400 shares
are issued and outstanding. There are 1,500,000 shares of preferred stock
authorized with none of such preferred stock outstanding. As of the date hereof,
no shares of SB Common Stock were held in treasury by SB or otherwise owned by
SB. SB has no stock option plan nor any stock option issued, granted,
outstanding or exercisable except as provided in Schedule 5.03(b) of the SB
Disclosure Schedule. The outstanding shares of SB Common Stock have been duly
authorized and are validly issued and outstanding, and subject to no preemptive
rights (and were not issued in violation of any preemptive rights). There are no
authorized shares of SB Common Stock that are reserved for issuance except as
provided in Schedule 5.03(b) of the SB Disclosure Schedule. SB does not have any
other Rights issued or outstanding with respect to SB Common Stock. SB does not
have any commitment to authorize, issue or sell any SB Common Stock.
 
(c)  Subsidiaries; Equity Investments. 
 
(i)  SB has no Subsidiaries.
 
(ii)  SB does not own beneficially, directly or indirectly, any equity
securities or similar interests of any Person or any interests of any Person or
any interest in a partnership or joint venture of any kind, except as shown on
SB Disclosure Schedule 5.03(c).
 
(d)  Corporate Power. SB has the corporate power and authority to carry on its
business as it is now being conducted and to own all its properties and assets;
and SB has the corporate power and authority and has taken all corporate action
necessary to execute, deliver and perform its obligations under this Agreement
and to consummate the transactions contemplated hereby.
 
(e)  Corporate Authority and Approvals. Subject to approval hereof by the SB
shareholders, this Agreement has been authorized by all necessary corporate
action of SB. Subject to receipt of the required approvals, consents or waivers
of Governmental Authorities referred to in Section 5.03(g), this Agreement is a
valid and binding agreement of SB enforceable against it in accordance with its
terms, subject as to enforcement in bankruptcy, insolvency, reorganization,
moratorium and similar laws of general applicability relating to or affecting
creditors’ rights and to general equity principles.
 
(i)  The affirmative vote or written consent of at least 66.7% of the
outstanding shares of SB Common Stock is the only shareholder vote or consent
required for approval of this Agreement and consummation of the Merger and the
other transactions contemplated hereby.
 
(ii)  The SB Disclosure Schedule lists all directors of SB and all holders of
more than 5% of the SB Common Stock and identifies all SB loans to and deposits
from such persons and, to the knowledge of SB, identifies all SB loans to and
deposits from affiliates or companies controlled by such Persons.
 
(f)  Board Resolutions. As of the date hereof, with respect to each of clauses
(i), (ii) and (iii) below, SB’s board of directors, by resolutions duly adopted
by unanimous vote at a meeting duly called and held, has duly (i) determined
that this Agreement and the Merger are advisable and fair to and in the best
interests of SB and its shareholders, (ii) approved this Agreement and the
Merger and (iii) recommended that its shareholders approve this Agreement and
the Merger.
 
(g)  Regulatory Approvals; No Violations.
 
(i)  No consents or approvals of, or waivers by, or filings or registrations
with, any Governmental Authority or with any third party are required to be made
or obtained by SB or any Subsidiary of SB in connection with the execution,
delivery or performance by SB of this Agreement or to consummate the Merger
except for (A) filings of applications or notices with, and approvals or waivers
by, the Federal Reserve Board, the OTS and any other Regulatory Authority, as
may be required, (B) filings with state securities authorities and (C) the
approval of this Agreement by the holders of at least 66.67% of the outstanding
shares of SB Common Stock. As of the date hereof, SB is not aware of any reason
why the approvals set forth in Section 7.01(b) will not be received without the
imposition of a condition, restriction or requirement of the type described in
Section 7.01(b), except as described on SB Disclosure Schedule 5.03(g).
 
(ii)  Subject to receipt of the approvals referred to in Section 5.03(g)(i), and
the expiration of related waiting periods, and required filings under federal
and state securities laws, the execution, delivery and performance of this
Agreement by SB and the consummation of the transactions contemplated hereby and
thereby do not and will not (A) constitute a breach or violation of, or a
default under, or give rise to any Lien, any acceleration of remedies or any
right of termination under, any law, rule or regulation or any judgment, decree,
order, governmental permit or license, or agreement, indenture or instrument of
SB or to which SB or any of its respective properties is subject or bound, (B)
constitute a breach or violation of, or a default under, the SB Charter or the
SB By-Laws (or similar governing documents), or (C) require any consent or
approval under any such law, rule, regulation, judgment, decree, order,
governmental permit or license, agreement, indenture or instrument.
 
(h)  Financial Reports; Undisclosed Liabilities.
 
(i)  The consolidated balance sheet of SB as of December 31, 2004, and the
related consolidated statements of income, cash flow and changes in financial
position of SB for the three years then ended, audited by Deloitte & Touche, and
the consolidated balance sheet of SB as of September 30, 2005, and the related
consolidated statements of income, cash flow and changes in financial position
of SB for the nine month period then ended, fairly present the financial
position of SB as of such dates and the results of the operations of SB for the
periods then ended, all in accordance with GAAP consistently applied (or in
accordance with regulatory accounting principles to the extent different from
GAAP and required by a Regulatory Authority to which SB is subject). The books
and records of SB have been, and are being, maintained in accordance with GAAP
and any other applicable legal and accounting requirements.
 
(ii)  SB has timely filed all reports, registrations and statements, together
with any amendments required to be made with respect thereto, required to be
filed since December 31, 2002 with any Regulatory Authority (collectively, the
“Regulatory Filings”) and all other material reports and statements required to
be filed by it since December 31, 2002, including, without limitation, any
report or statement required to be filed pursuant to the laws of the United
States and the rules and regulations of the OTS and any other Regulatory
Authority, and has paid all fees and assessments due and payable in connection
therewith. As of their respective dates, such reports, registrations and
statements complied in all material respects with all the laws, rules and
regulations of the applicable Regulatory Agency with which they were filed.
 
(iii)  Since December 31, 2004, SB has not incurred any liability other than in
the ordinary course of business consistent with past practice or as otherwise
contemplated by this Agreement.
 
(iv)  Since December 31, 2004, (A) SB has conducted its business in the ordinary
and usual course consistent with past practice (excluding the incurrence of
expenses related to this Agreement and the transactions contemplated hereby) and
(B) no event has occurred or circumstance arisen that, individually or taken
together with all other facts, circumstances and events (described in any
paragraph of this Section 5.03 or otherwise), has had or could be reasonably
likely to have a Material Adverse Effect with respect to SB.
 
(i)  Litigation. Except as set forth on SB Disclosure Schedule 5.03(i), no
litigation, claim or other proceeding before any court or governmental agency is
pending against SB and, to SB’s knowledge, no such litigation, claim or other
proceeding has been threatened and there are no facts which could reasonably
give rise to such litigation, claim or other proceeding.
 
(j)  Regulatory Matters. Except as set forth on SB Disclosure Schedule 5.03(j):
 
(i)  SB is not, directly or indirectly, party to or subject to any order,
decree, agreement, memorandum of understanding or similar arrangement with, or a
commitment letter or similar submission to, or extraordinary supervisory letter
from, any federal or state governmental agency or authority charged with the
supervision or regulation of financial institutions or issuers of securities or
engaged in the insurance of deposits (including, without limitation, the OTS) or
the supervision or regulation of it (collectively, the “Regulatory
Authorities”). SB has paid all assessments made or imposed by any Regulatory
Authority.
 
(ii)  SB has not been advised by, nor does it have any knowledge of facts which
could give rise to an advisory notice by, any Regulatory Authority that such
Regulatory Authority is contemplating issuing or requesting (or is considering
the appropriateness of issuing or requesting) any such order, decree, agreement,
memorandum of understanding, commitment letter, supervisory letter or similar
submission.
 
(k)  Compliance With Laws. Except as set forth on SB Disclosure Schedule
5.03(k), SB:
 
(i)  is in compliance with all applicable federal, state, local and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders or decrees
applicable thereto or to the employees conducting such businesses, including,
without limitation, the Equal Credit Opportunity Act, the Fair Housing Act, the
Community Reinvestment Act, the Home Mortgage Disclosure Act, the Bank Secrecy
Act, Title III of the USA Patriot Act and all other applicable fair lending laws
and other laws relating to discriminatory business practices;
 
(ii)  has all permits, licenses, authorizations, orders and approvals of, and
has made all filings, applications and registrations with, all Governmental
Authorities that are required in order to permit it to own or lease its
properties and to conduct its businesses as presently conducted; all such
permits, licenses, certificates of authority, orders and approvals are in full
force and effect and, to SB’s knowledge, no suspension or cancellation of any of
them is threatened; and
 
(iii)  has received, since December 31, 2004, no notification or communication
from any Governmental Authority (A) asserting that SB is not in compliance with
any of the statutes, regulations or ordinances which such Governmental Authority
enforces or (B) threatening to revoke any license, franchise, permit or
governmental authorization (nor, to SB’s knowledge, do any grounds for any of
the foregoing exist).
 
(l)  Contracts; Defaults.
 
(i)  Except as set forth on SB Disclosure Schedule 5.03(l), SB is not a party
to, bound by or subject to any agreement, contract, arrangement, commitment or
understanding (whether written or oral) (i) that is a “material contract” within
the meaning of Item 601(b)(10) of the SEC’s Regulation S-K or (ii) that
materially restricts the conduct of business by SB. Except as set forth on SB
Disclosure Schedule 5.03(l), SB is not in default under any contract, agreement,
commitment, arrangement, lease, insurance policy or other instrument to which it
is a party, by which its assets, business, or operations may be bound or
affected, or under which it or its assets, business, or operations receives
benefits, and there has not occurred any event that, with the lapse of time or
the giving of notice or both, would constitute such a default. No power of
attorney or similar authorization given directly or indirectly by SB is
currently outstanding. SB Disclosure Schedule 5.03(l) also sets forth a true and
complete list of all third party consents or waivers required to be obtained so
as not to be in default under any contract, agreement, commitment, arrangement,
lease, insurance policy or other instrument to which SB is a party as a result
of the transaction contemplated hereby.
 
(ii)  SB is not party to any oral or written (A) consulting agreement not
terminable on 30 days’ or less notice, (B) agreement with any executive officer
or other key employee of SB the benefits of which are contingent, or the terms
of which are materially altered, upon the occurrence of a transaction involving
SB of the nature contemplated by this Agreement, (C) agreement with respect to
any employee of SB providing any term of employment or compensation guarantee,
(D) agreement or plan, including any stock option plan, stock appreciation
rights plan, restricted stock plan or stock purchase plan, any of the benefits
of which will be increased, or the vesting of the benefits of which will be
accelerated, by the occurrence of any of the transactions contemplated by this
Agreement or the value of any of the benefits of which will be calculated on the
basis of any of the transactions contemplated by this Agreement, (E) agreement
which requires the payment of referral fees or commissions or other fees in
connection with deposits, loans or any other business, (F) agreement containing
covenants that limit the ability of SB to compete in any line of business or
with any person, or that involves any restriction on the geographic area in
which, or method by which, SB may carry on its business (other than as may be
required by law or any Regulatory Authorities) or exclusive dealing contract
that limits the ability of SB to contract with certain persons or to directly
engage in certain activities, or (G) agreement which requires further payments
over the remaining term of the contract in excess of $100,000.
 
(m)  No Brokers. No action has been taken by SB that would give rise to any
valid claim against any party hereto for a brokerage commission, finder’s fee or
other like payment with respect to the transactions contemplated by this
Agreement.
 
(n)  Employee Benefit Plans.
 
(i)  All benefit and compensation plans, contracts, policies or arrangements
covering current or former employees, including officers, of SB and current or
former directors, consultants and other service providers of SB including, but
not limited to, “employee benefit plans” within the meaning of Section 3(3) of
ERISA, and deferred compensation, stock option, stock purchase, stock
appreciation rights, stock based, incentive and bonus plans (the “Benefit
Plans”), are set forth in SB Disclosure Schedule 5.03(n). True and complete
copies of all Benefit Plans and all amendments thereto and all documents related
thereto have been provided or made available to EWBC, including but not limited
to (i) the Form 5500 for each Benefit Plan (if applicable) for each of the three
most recent plan years for which such forms are required to have been filed,
(ii) the most recent determination letter from the IRS (if applicable) for such
Benefit Plan, (iii) a copy of the most recent summary plan description required
for such Benefit Plan under ERISA (if applicable), (iv) a copy of the trust
instruments(s), insurance contract(s) and other funding agreement(s) forming a
part of any Benefit Plan, and (v) the latest financial statements of the Benefit
Plan (if applicable).
 
(ii)  All Benefits Plans have been operated and administered in accordance with
their terms and applicable law, including, but not limited to, ERISA and the
Code. Except as set forth on SB Disclosure Schedule 5.03(n)(ii), each Benefit
Plan which is an “employee pension benefit plan” within the meaning of Section
3(2) of ERISA (“Pension Plan”) and which is intended to be qualified under
Section 401(a) of the Code does so qualify, and SB has received a favorable
determination letter from the Internal Revenue Service with respect to such
qualification covering all tax law changes with respect to which Internal
Revenue Service determination letters can be issued, and no circumstances have
occurred that are likely to result in revocation of any such favorable
determination letter or the loss of the qualification of such Pension Plan under
Section 401(a) of the Code. There is no pending or threatened litigation
relating to any of the Benefits Plans. Neither SB nor any ERISA Affiliate (as
defined below) has engaged in a transaction, taken any action or failed to take
any action or to meet any requirement with respect to any Benefit Plan or
Pension Plan that, assuming the taxable period of such transaction expired as of
the date hereof, could subject SB to a tax or penalty imposed by any of Sections
4971, 4972, 4975, 4976, 4977, 4978, 4979, 4980, 4980B, 4980D, 4980E, 4980F, or
4980G, of the Code or Sections 409 or 502(i) of ERISA.
 
(iii)  No liability under of Title IV of ERISA has been or is expected to be
incurred by SB with respect to any ongoing, frozen or terminated
“single-employer plan”, within the meaning of Section 4001(a)(15) of ERISA,
currently or formerly maintained by it, or the single-employer plan of any
entity which is considered one employer with SB under Section 4001 of ERISA or
Section 414 of the Code (an “ERISA Affiliate”), and SB is not aware of any
condition that presents a significant risk to SB or any ERISA Affiliate of
incurring any liability thereunder. Neither SB nor any ERISA Affiliate has ever
participated in any “multiemployer plan” within the meaning of Section 3(37) of
ERISA. SB has not incurred, and it does not expect to incur, any withdrawal
liability with respect to a multiemployer plan under Subtitle E of Title IV of
ERISA (regardless of whether based on contributions of an ERISA Affiliate). No
notice of a “reportable event,” within the meaning of Section 4043 of ERISA for
which the 30-day reporting requirement has not been waived, has been required to
be filed for any Pension Plan or by any ERISA Affiliate within the 12-month
period ending on the date hereof or will be required to be filed in connection
with the transactions contemplated by this Agreement.
 
(iv)  All contributions required to be made under the terms of any Benefit Plan
have been timely made. All contributions to each Benefit Plan in respect of all
current and prior plan years have been accrued in accordance with GAAP and are
reflected in SB’s financial statements. Neither any Pension Plan nor any
single-employer plan of an ERISA Affiliate has an “accumulated funding
deficiency” (whether or not waived) within the meaning of Section 412 of the
Code or Section 302 of ERISA, and neither SB nor any ERISA Affiliate has an
outstanding funding waiver. SB has not provided, nor is it required to provide,
security to any Pension Plan or to any single-employer plan of an ERISA
Affiliate pursuant to Section 401(a)(29) of the Code.
 
(v)  Under each Pension Plan which is a single-employer plan, as of the last day
of the most recent plan year ended prior to the date hereof, the actuarially
determined present value of all “benefit liabilities,” within the meaning of
Section 4001(a)(16) of ERISA (as determined on the basis of the actuarial
assumptions contained in the Pension Plan’s most recent actuarial valuation and
on a termination basis), did not exceed the lesser of the actuarial value or the
then current value of the assets of such Pension Plan, and there has been no
material change in the financial condition of such Pension Plan since the last
day of the most recent plan year.
 
(vi)  SB has no obligation to provide any current or former employee, officer,
director, consultant or other service provider health, disability or life
benefits beyond his or her retirement or other termination of service under any
Benefit Plan, other than healthcare continuation coverage mandated by applicable
law. SB may amend or terminate any Benefit Plan at any time without incurring
any liability thereunder.
 
(vii)  Except as set forth on SB Disclosure Schedule 5.03(n)(vii), none of the
execution of this Agreement, shareholder approval of this Agreement or
consummation of the transactions contemplated by this Agreement will, either
alone or in combination with any other event, (A) entitle any current or former
employee, officer, director, consultant or other service provider of SB to
severance pay or any other payment or benefit, or any increase in severance pay
or any other payment or benefit upon any termination of employment or other
relationship after the date hereof, (B) accelerate the time of payment or
vesting or trigger any payment or funding (through a grantor trust or otherwise)
of compensation or benefits under, increase the amount payable or trigger any
other material obligation pursuant to, any of the Benefit Plans, (C) result in
any breach or violation of, or a default under, any of the Benefit Plans or (D)
result in any payment that would be a “parachute payment” to a “disqualified
individual” as those terms are defined in Section 280G of the Code, without
regard to whether such payment is reasonable compensation for personal services
performed or to be performed in the future. SB Disclosure Schedule 5.03(n)(vii)
categorizes any such exceptions according to the categories above and sets forth
the amounts of any such payments to the persons listed thereon.
 
(viii)  No Benefit Plan that is subject to section 409A of the Code fails to
meet any requirement of Section 409A of the Code that would result in any
Benefit Plan participant having liability for additional interest or the 20%
addition to tax under such section of the Code.
 
(o)  Labor Matters. SB is not a party to nor bound by any collective bargaining
agreement, contract or other agreement or understanding with a labor union or
labor organization, nor is it the subject of a proceeding asserting that it has
committed an unfair labor practice (within the meaning of the National Labor
Relations Act) or seeking to compel SB to bargain with any labor organization as
to wages or conditions of employment, nor is there any strike or other labor
dispute involving it or, to SB’s knowledge, threatened, nor is SB aware of any
activity involving its employees seeking to certify a collective bargaining unit
or engaging in other organizational activity.
 
(p)  Environmental Matters. (i) SB has complied at all times with applicable
Environmental Laws; (ii) no real property (including buildings or other
structures) currently or formerly owned or operated by SB, or any property in
which SB has held a security interest, Lien or a fiduciary or management role
(“SB Loan Property”), has been contaminated with, or has had any release of, any
Hazardous Substance that could reasonably be expected to result in liability to
SB arising out of any Environmental Law; (iii) neither SB nor any Subsidiary of
SB could be deemed the owner or operator of any SB Loan Property under any
Environmental Law which such SB Loan Property has been contaminated with, or has
had any release of, any Hazardous Substance; (iv) SB is not subject to liability
for any Hazardous Substance disposal or contamination on any third party
property; (v) SB has not received any notice, demand letter, claim or request
for information alleging any violation of, or liability under, any Environmental
Law; (vi) SB is not subject to any order, decree, injunction or other agreement
with any Governmental Authority or any third party relating to any Environmental
Law; (vii) there are no circumstances or conditions (including the presence of
asbestos, underground storage tanks, lead products, polychlorinated biphenyls,
prior manufacturing operations, dry-cleaning, or automotive services) involving
SB, any currently or formerly owned or operated property, or any SB Loan
Property, that could reasonably be expected to result in any claims, liability
or investigations against SB, result in any restrictions on the ownership, use,
or transfer of any property pursuant to any Environmental Law, or adversely
affect the value of any SB Loan Property and (viii) SB has made available to
EWBC copies of all environmental reports, studies, sampling data,
correspondence, filings and other environmental information in its possession or
reasonably available to it relating to SB, and any currently or formerly owned
or operated property or any SB Loan Property.
 
As used herein, the term “Environmental Laws” means any federal, state or local
law, regulation, order, decree, permit, authorization, opinion, common law or
agency requirement relating to: (A) the protection or restoration of the
environment, health, safety, or natural resources, (B) the handling, use,
presence, disposal, release or threatened release of any Hazardous Substance or
(C) noise, odor, wetlands, indoor air, pollution, contamination or any injury or
threat of injury to persons or property in connection with any Hazardous
Substance and the term “Hazardous Substance” means any substance in any
concentration that is: (A) listed, classified or regulated pursuant to any
Environmental Law, (B) any petroleum product or by-product, asbestos-containing
material, lead-containing paint or plumbing, polychlorinated biphenyls,
radioactive materials or radon or (C) any other substance which is or may be the
subject of regulatory action by any Governmental Authority in connection with
any Environmental Law.
 
(q)  Tax Matters.
 
(i)  Except as set forth SB Disclosure Schedule 5.03(q)(i), SB has:
 
(A)  duly and timely filed (including applicable extensions granted without
penalty) all Tax Returns required to be filed by it, and such Tax Returns are
true, correct and complete;
 
(B)  timely paid in full all Taxes required to be paid by it; and
 
(C)  made adequate provision in the financial statements of SB (in accordance
with GAAP) for all Taxes not yet due.
 
(ii)  Except as set forth in SB Disclosure Schedule 5.03(q)(ii), no deficiencies
for any Taxes have been proposed, asserted, assessed or, threatened in writing
against or with respect to SB.
 
(iii)  Except as set forth in SB Disclosure Schedule 5.03(q)(iii) of the:
 
(A)  there are no Liens for Taxes upon the assets of SB except for statutory
Liens for current Taxes not yet due;
 
(B)  SB has not requested any extension of time within which to file any Tax
Returns in respect of any fiscal year which have not since been filed and no
request for waivers of the time to assess any Taxes are pending or outstanding;
 
(C)  no federal, state, local or foreign audits or other administrative
proceedings or court proceedings are presently pending with regard to any Taxes
(other than federal or state income Taxes) of SB, and SB has not received a
written notice of any claims, audits or proceedings with respect to such Taxes;
 
(D)  with respect to each taxable period of SB, the federal and state income Tax
Returns of SB have not been audited by the Internal Revenue Service or
appropriate state tax authorities or the time for assessing and collecting
income Tax with respect to such taxable period has closed and such taxable
period is not subject to review;
 
(E)  SB has not filed or been included in a combined, consolidated or unitary
income Tax Return other than one in which SB was the parent of the group filing
such Tax Return;
 
(F)  SB is not a party to any agreement providing for the allocation, sharing,
or indemnification of Taxes;
 
(G)  SB is not required to include in income any adjustment pursuant to Section
481(a) of the Code (or any similar or corresponding provision or requirement of
state, local or foreign income Tax law), by reason of the voluntary change in
accounting method (nor has any taxing authority proposed any such adjustment or
change of accounting method);
 
(H)  no closing agreements, private letter rulings, technical advice memoranda
or similar agreement or ruling have been entered into or issued by any taxing
authority with respect to SB within five years of the effective date of this
Agreement, and no such agreement or ruling has been applied for and is currently
pending;
 
(I)  SB has not amended any Tax Returns or entered into any settlement or
compromise of any income tax liability of SB;
 
(J)  SB has not granted in writing any power of attorney which is currently in
force with respect to any Taxes or Tax Returns;
 
(K)  SB has not constituted either a “distributing corporation” or a “controlled
corporation” (within the meaning of Section 355(a)(1)(A) of the Code) in a
distribution of stock to which Section 355 of the Code (or so much of Section
356 of the Code as relates to Section 355 of the Code) applies and which
occurred within two years of the effective date of this Agreement;
 
(L)  no claim has been made in writing in any jurisdiction where SB does not
file Tax Returns that any such entity is, or may be, subject to Tax by that
jurisdiction;
 
(M)  SB has not filed a consent pursuant to Section 341(f) of the Code or agreed
to have Section 341(f)(2) of the Code apply to any disposition of a subsection
(f) asset (as such term is defined in Section 341(f)(4) of the Code) owned by
SB;
 
(N)  SB has not executed or entered into a closing agreement pursuant to Section
7121 of the Code or any predecessor provision thereof or any similar provision
of state, local or foreign law;
 
(O)  SB has not been a “United States real property holding corporation” within
the meaning of Section 897(c)(2) during the applicable period specified in
897(c)(1)(A)(ii) of the Code;
 
(P)  SB has not engaged in a “reportable transaction” within the meaning of
Treasury Regulations Section 1.6011-4; and
 
(Q)  as of the date hereof, SB has no reason to believe that any conditions
exist or will exist that might prevent or impede the Merger from qualifying as a
reorganization within the meaning of Section 368(a) of the Code.
 
(r)  Risk Management Instruments. SB is not a party to nor has it agreed to
enter into an exchange traded or over-the-counter equity, interest rate, foreign
exchange or other swap, forward, future, option, cap, floor or collar or any
other contract that is not included on the balance sheet and is a derivatives
contract (including various combinations thereof) (each, a “Derivatives
Contract”) or owns securities that (i) are referred to generically as
“structured notes,” “high risk mortgage derivatives,” “capped floating rate
notes” or “capped floating rate mortgage derivatives” or (ii) are likely to have
changes in value as a result of interest or exchange rate changes that
significantly exceed normal changes in value attributable to interest or
exchange rate changes, except for those Derivatives Contracts and other
instruments legally purchased or entered into in the ordinary course of
business, consistent with safe and sound banking practices and regulatory
guidance. All of such Derivatives Contracts or other instruments, are legal,
valid and binding obligations of SB, as the case may be, enforceable in
accordance with their terms (except as enforcement may be limited by general
principles of equity whether applied in a court of law or a court of equity and
by bankruptcy, insolvency and similar laws affecting creditors’ rights and
remedies generally), and are in full force and effect. SB has duly performed in
all material respects all of their material obligations thereunder to the extent
that such obligations to perform have accrued; and, to SB’s knowledge, there are
no breaches, violations or defaults or allegations or assertions of such by any
party thereunder which have had or could reasonably be expected to have a
Material Adverse Effect on SB.
 
(s)  Books and Records. The books and records of SB have been fully, properly
and accurately maintained in all material respects, and there are no material
inaccuracies or discrepancies of any kind contained or reflected therein, and
they fairly present the financial position of SB.
 
(t)  Insurance. SB Disclosure Schedule 5.03(t) sets forth a true and complete
list of all of the insurance policies, binders, or bonds maintained by SB
(“Insurance Policies”). SB is insured with reputable insurers against such risks
and in such amounts as the management of SB reasonably has determined to be
prudent in accordance with industry practices against such risks as companies
engaged in a similar business would customarily be insured. Insurance
applications for policies that are currently in force are complete and accurate.
All the Insurance Policies are in full force and effect; SB is not in material
default thereunder; and all claims thereunder have been filed in due and timely
fashion.
 
(u)  Allowance For Loan Losses. SB’s Allowance for Loan Losses (“ALL”) is, and
shall be as of the Effective Date, in compliance with SB’s existing methodology
for determining the adequacy of its ALL as well as the standards established by
applicable Governmental Authorities and the Financial Accounting Standards Board
and is and shall be adequate under all such standards.
 
(v)  Trust Business. SB does not have trust powers.
 
(w)  Real Property.
 
(i)  SB Disclosure Schedule 5.03(w) contains a complete and correct list of (A)
all real property or premises owned on the date hereof, in whole or in part by
SB and all indebtedness secured by any encumbrance thereon, and (B) all real
property or premises leased in whole or in part by SB and together with a list
of all applicable leases and the name of the lessor. None of such premises or
properties have been condemned or otherwise taken by any public authority and no
condemnation or taking is threatened or contemplated and none thereof is subject
to any claim, contract or law which might affect its use or value for the
purposes now made of it. None of the premises or properties of SB is subject to
any current or potential interests of third parties or other restrictions or
limitations that would impair or be inconsistent in any material respect with
the current use of such property by SB, as the case may be.
 
(ii)  Each of the leases referred to in the SB Disclosure Schedule is valid and
existing and in full force and effect, and no party thereto is in default and no
notice of a claim of default by any party has been delivered to SB or is now
pending, and there does not exist any event that with notice or the passing of
time, or both, would constitute a default or excuse performance by any party
thereto, provided that with respect to matters relating to any party other than
SB, the foregoing representation is based on the knowledge of SB.
 
(x)  Title. SB has good title to its properties and assets (other than
(i) property as to which it is lessee and (ii) real estate owned as a result of
foreclosure, transfer in lieu of foreclosure or other transfer in satisfaction
of a debtor’s obligation previously contracted) except (1) statutory Liens not
yet delinquent which are being contested in good faith by appropriate
proceedings, and Liens for taxes not yet due, (2) pledges of assets in the
ordinary course of business to secure public deposits, (3) for those assets and
properties disposed of for fair value in the ordinary course of business since
the date of SB’s call report dated as of and for the quarter ended September 30,
2005 and (4) defects and irregularities of title and encumbrances that do not
materially impair the use thereof for the purposes for which they are held.
 
(y)  Intellectual Property. SB owns or possesses valid and binding licenses and
other rights to use (without payment) all material trade secrets, trade names,
trademarks, service marks, inventions and processes used in its businesses; and
SB has received no notice of conflict with respect thereto that asserts a right
of others. SB has in all material respects performed all the obligations
required to be performed by it and is not in default in any material respect
under any contract, agreement, arrangement or commitment relating to any of the
foregoing.
 
(z)   Past Actions. SB has not extended or renewed any extension of credit in
material violation of its applicable policies, applicable laws, regulations or
administrative orders or interpretations. Since December 31, 2003, there have
not been any acts of dishonesty, self-dealing or any breach of any statutory,
contractual or fiduciary duties, or duty of loyalty on the part of any of the
directors, or officers of SB in connection with their duties and
responsibilities at SB.
 
SECTION 5.04   Representations and Warranties of EWBC and EWB. Subject to
Sections 5.01 and Section 5.02, EWBC hereby represent and warrant to SB as
follows:
 
(a)  Organization, Standing and Authority of EWBC. EWBC is duly organized,
validly existing and in good standing under the laws of the State of Delaware.
EWBC is duly qualified to do business and is in good standing in the states of
the United States and foreign jurisdictions where its ownership or leasing of
property or assets or the conduct of its business requires it to be so
qualified. EWBC has in effect all federal, state, local, and foreign
governmental authorizations necessary for it to own or lease its properties and
assets and to carry on its business as it is now conducted.
 
(b)  Organization, Standing and Authority of EWB. EWB is duly licensed by and in
good standing with the Commissioner, and its deposits are insured by the Bank
Insurance Fund or the Savings Association Insurance Fund in the manner and to
the fullest extent provided by law. EWB is duly authorized to conduct a general
banking business and is qualified and in good standing in the states of the
United States and foreign jurisdictions where its ownership or leasing of
property or assets or the conduct of its business requires it to be so
qualified. EWB has in effect all federal, state, local, and foreign governmental
authorizations necessary for it to own or lease its properties and assets and to
carry on its banking business as it is now conducted.
 
(c)  EWBC Stock.
 
(i)  As of the date hereof, the authorized capital stock of EWBC consists solely
of 200,000,000 shares of EWBC Common Stock, of which, as of December 19, 2005,
56,519,891 shares are issued and outstanding, and 5,000,000 shares of EWBC
Preferred Stock, of which no shares are issued and outstanding.
 
(ii)  As of the date hereof, the authorized capital stock of EWB consists of
50,000,000 shares of EWB Common Stock, of which 23,775,000 are issued and
outstanding.
 
(iii)  The shares of EWBC Common Stock to be issued in exchange for shares of SB
Common Stock in the Merger, when issued in accordance with the terms of this
Agreement, will be duly authorized, validly issued, fully paid and nonassessable
and the issuance thereof is not subject to any preemptive right.
 
(d)  Subsidiaries. Each of EWBC’s Subsidiaries has been duly organized and is
validly existing in good standing under the laws of the jurisdiction of its
organization, and is duly qualified to do business and in good standing in the
jurisdictions where its ownership or leasing of property or the conduct of its
business requires it to be so qualified and it owns, directly or indirectly, all
the issued and outstanding equity securities of each of its Significant
Subsidiaries.
 
(e)  Corporate Power. EWBC and each of its Subsidiaries has the corporate power
and authority to carry on its business as it is now being conducted and to own
all its properties and assets; each of EWBC and EWB has the corporate power and
authority to execute, deliver and perform their obligations under this Agreement
and to consummate the transactions contemplated hereby.
 
(f)  Corporate Authority. This Agreement and the transactions contemplated
hereby have been authorized by all necessary corporate action of the boards of
directors of EWBC and EWB. This Agreement has been duly executed and delivered
by each of EWBC and EWB and this Agreement is a valid and legally binding
agreement of EWBC and EWB enforceable in accordance with its terms (except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent transfer and similar laws of general
applicability relating to or affecting creditors’ rights or by general equity
principles).
 
(g)  Regulatory Approvals; No Violations.
 
(i)  No consents or approvals of, or waivers by, or filings or registrations
with, any Governmental Authority or with any third party are required to be made
or obtained by EWBC or any of its Subsidiaries in connection with the execution,
delivery or performance by EWBC or EWB of this Agreement or to consummate the
Merger except for (A) filings of applications or notices with and approvals or
waivers by the Federal Reserve Board, the OTS, the California Secretary and the
Commissioner, as may be required, (B) filings with the SEC and state securities
authorities, as may be required, (C) the approval of the listing on Nasdaq of
the EWBC Common Stock to be issued in the Merger, (D) such filings as are
required to be made or approvals as are required to be obtained under the
securities or “Blue Sky” laws of various states in connection with the issuance
of EWBC Common Stock in the Merger, and (E) the filing of the executed Agreement
of Merger with the Commissioner. As of the date hereof, EWBC is not aware of any
reason why the approvals set forth in Section 7.01(b) will not be received in a
timely manner and without the imposition of a condition, restriction or
requirement of the type described in Section 7.01(b).
 
(ii)  Subject to receipt, or the making, of the consents, approvals and filings
referred to in the preceding paragraph and expiration of the related waiting
periods, the execution, delivery and performance of this Agreement by EWBC and
EWB and the consummation of the transactions contemplated hereby do not and will
not (A) constitute a breach or violation of, or a default under, or give rise to
any Lien, any acceleration of remedies or any right of termination under, any
law, rule or regulation or any judgment, decree, order, governmental permit or
license, or Agreement, indenture or instrument of EWBC or of any of its
Subsidiaries or to which EWBC or any of its Subsidiaries or properties is
subject or bound, (B) constitute a breach or violation of, or a default under,
the EWBC Certificate or EWBC By-Laws (or similar governing documents) or any of
its Subsidiaries or (C) require any consent or approval under any such law,
rule, regulation, judgment, decree, order, governmental permit or license,
agreement, indenture or instrument.
 
(h)  Financial Reports and SEC Documents; Material Adverse Effect.
 
(i)  EWBC’s Annual Report on Form 10-K for the fiscal year ended December 31,
2004 and all other reports, registration statements, definitive proxy statements
or information statements filed or to be filed by it subsequent to December 31,
2004 under the Securities Act, or under Section 13(a), 13(c), 14 or 15(d) of the
Exchange Act in the form filed or to be filed (collectively, “SEC Documents”)
with the SEC, as of the date filed or to be filed, (A) complied or will comply
in all material respects as to form with the applicable requirements under the
Securities Act or the Exchange Act, as the case may be and (B) did not and will
not contain any untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading;
and each of the balance sheets contained in or incorporated by reference into
any such SEC Document (including the related notes and schedules thereto) fairly
presents, or will fairly present, the financial position of EWBC and its
Subsidiaries as of its date, and each of the statements of income and changes in
shareholders’ equity and cash flows or equivalent statements in such SEC
Documents (including any related notes and schedules thereto) fairly presents,
or will fairly present, the results of operations, changes in shareholders’
equity and changes in cash flows, as the case may be, of EWBC and its
Subsidiaries for the periods to which they relate, in each case in accordance
with GAAP consistently applied during the periods involved, except in each case
as may be noted therein.
 
(ii)  Since December 31, 2004, EWBC and its Subsidiaries have conducted their
respective businesses in the ordinary and usual course consistent with past
practice (excluding the incurrence of expenses related to this Agreement and the
transactions contemplated hereby) and no event has occurred or circumstance
arisen that, individually or taken together with all other facts, circumstances
and events (described in any paragraph of this Section 5.04 or otherwise), is
reasonably likely to have a Material Adverse Effect with respect to EWBC or its
Subsidiaries.
 
(iii)  Except as disclosed on EWBC Disclosure Schedule 5.04(h), since December
31, 2004, neither EWBC nor any of its Subsidiaries have incurred any liability
other than in the ordinary course of business consistent with past practice or
as otherwise contemplated by this Agreement.
 
(i)  Litigation. Except as set forth on EWBC Disclosure Schedule 5.04(i), no
litigation, claim or other proceeding before any court or governmental agency is
pending against EWBC or its Subsidiaries, and to EWBC and its Subsidiaries’
knowledge, no such litigation, claim or other proceeding has been threatened and
there are no facts which could reasonably give rise to such litigation, claim or
other proceeding.
 
(j)  No Brokers. No action has been taken by EWBC or its Subsidiaries that would
give rise to any valid claim against any party hereto for a brokerage
commission, finder’s fee or other like payment with respect to the transactions
contemplated by this Agreement.
 
(k)  Environmental Matters. (i) EWBC and its Subsidiaries have complied at all
times with applicable Environmental Laws; (ii) no real property (including
buildings or other structures) currently or formerly owned or operated by EWBC
or any of its Subsidiaries, or any property in which EWBC or any of its
Subsidiaries has held a security interest, Lien or a fiduciary or management
role (collectively, “EWBC Loan Property”), has been contaminated with, or has
had any release of, any Hazardous Substance; (iii) neither EWBC nor any of its
Subsidiaries could be deemed the owner or operator of any EWBC Loan Property
under any Environmental Law which such EWBC Loan Property has been contaminated
with, or has had any release of, any Hazardous Substance; (iv) neither EWBC nor
any of its Subsidiaries is subject to liability for any Hazardous Substance
disposal or contamination on any third party property; (v) neither EWBC nor any
of its Subsidiaries has received any notice, demand letter, claim or request for
information alleging any violation of, or liability under, any Environmental
Law; (vi) neither EWBC nor any of its Subsidiaries is subject to any order,
decree, injunction or other agreement with any Governmental Authority or any
third party relating to any Environmental Law; and (vii) to EWBC’s knowledge,
there are no circumstances or conditions (including the presence of asbestos,
underground storage tanks, lead products, polychlorinated biphenyls, prior
manufacturing operations, dry-cleaning, or automotive services) involving EWBC
or its Subsidiaries, any currently or formerly owned or operated property, or
any EWBC Loan Property, that could reasonably be expected to result in any
claims, liability or investigations against EWBC or its Subsidiaries, result in
any restrictions on the ownership, use, or transfer of any property pursuant to
any Environmental Law, or adversely affect the value of any EWBC Loan Property.
 
(l)  Insurance. EWBC and its Subsidiaries are insured with reputable insurers
against such risks and in such amounts as the management of EWBC and its
Subsidiaries reasonably has determined to be prudent in accordance with industry
practices.
 
ARTICLE VI  
 


 
COVENANTS
 
SECTION 6.01   Reasonable Best Efforts. Subject to the terms and conditions of
this Agreement, each of EWBC, EWB and SB agrees to use their reasonable best
efforts in good faith to take, or cause to be taken, all actions, and to do, or
cause to be done, all things necessary, proper or desirable, or advisable under
applicable laws, so as to permit consummation of the Merger as promptly as
practicable and otherwise to enable consummation of the transactions
contemplated in this Agreement, including the satisfaction of the conditions set
forth in Article VII hereof, and shall cooperate fully with the other parties
hereto to that end.
 
SECTION 6.02   Shareholders’ Approval.
 
(a)  SB and EWB shall prepare a joint prospectus and proxy statement to be
mailed as promptly as possible to SB shareholders in connection with the
required approval of the SB shareholders of this Agreement and the transactions
contemplated hereby (referred to together hereafter as the “Information
Statement”). SB shall (i) duly call, give notice of, convene, and hold a meeting
of its shareholders to be held as soon as practicable following the date hereof
for the purpose of obtaining the requisite shareholder approvals required in
connection with this Agreement and the transactions contemplated hereby; and
(ii) through its board of directors, unanimously recommend to its shareholders
approval of such matters. The Information Statement shall include such
information as is required in connection with the registration of the EWBC
Common Stock to be issued at the Effective Time or such information as is
required in connection with a permit application pursuant to Section 25121 of
the CGCL, as determined by the mutual agreement of the parties. The Information
Statement shall include the recommendation of the board of directors of SB in
favor of the Agreement and the Merger and the conclusion of the board of
directors of SB that the terms and conditions of the Merger are fair and
reasonable to the SB. Anything to the contrary contained herein notwithstanding,
SB shall not include in the Information Statement any information with respect
to EWB or its affiliates or associates, the form and content of which
information shall not have been approved by EWB prior to such inclusion. SB
represents and covenants that the Information Statement and any amendment or
supplement thereto, at the date of mailing to shareholders of SB and the date of
the meeting of SB’s shareholders to be held in connection with the Agreement and
the Merger will not contain any untrue statement of a material fact or omit to
state any material fact required to be stated or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading; provided, however, that SB makes no representations or covenants
with respect to information provided to SB in writing by EWB specifically for
inclusion in the Information Statement and EWB hereby represents that any such
information so provided by EWB will not contain any untrue statement of a
material fact or omit to state any material fact required to be stated or
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading. The parties shall cooperate with
each other in the preparation of the Information Statement and SB shall provide
EWB an opportunity to review and comment upon a final draft of the Information
Statement prior to its mailing to SB’s shareholders.
 
(b)  Certain SB shareholders have executed the Shareholder Agreement attached
hereto as Exhibit A providing that they shall vote all SB Common Stock in which
they have a beneficial interest in favor of the Agreement, the Merger and the
other transactions contemplated in this Agreement.
 
SECTION 6.03   Registration of Securities. The EWBC Common Stock to be exchanged
for the SB Common Stock shall, as mutually agreed upon by the parties, either
be: (i) registered with the SEC pursuant to a form of registration (the
“Registration Statement”) mutually agreed upon by the parties; or (ii) exempt
from registration with the SEC as a result of a fairness review (“Fairness
Review”) under Section 25142 of the CGCL, as amended. As expeditiously as
practicable after the Effective Time the parties shall make a determination of
whether to register the securities or seek a fairness review, and in any event
within thirty (30) days of such determination, EWBC shall:
 
(a)  As applicable, either: (i) prepare and file with the SEC a Registration
Statement and use its best efforts to cause such Registration Statement to
become and remain effective for one year from the Effective Time and shall use
its best efforts to comply with the rules and regulations of the SEC in
preparing and filing such Registration Statement or; (ii) prepare and file a
permit application with the California Department of Corporations pursuant to
Section 25121 of the CGCL, including exhibits and a request for a hearing before
the California Commissioner of Corporations, and shall use its best efforts to
comply with the rules and regulations of the California Commissioner of
Corporations in preparing and filing such permit application;
 
(b)  As applicable, either; (i) prepare and file with the SEC such amendments
and post-effective amendments to the Registration Statement as may be necessary
to keep the Registration Statement effective for a period of not less than one
year from the date of issuance of the EWBC Common covered by such Registration
Statement or; (ii) take any action requested by the California Commissioner of
Corporations in connection with the required hearing and thereafter to obtain
the permit to be issued pursuant to Section 25121 of the CDCL (“Permit”);
 
(c)  As applicable, make every reasonable effort to obtain the withdrawal of any
order suspending the effectiveness of the Registration Statement or the Permit
at the earliest practicable time;
 
(d)  As applicable, either on or prior to the date on which the Registration
Statement is declared effective or on or prior to obtaining the Permit, use its
best efforts to register or qualify the EWBC Common Stock covered by such
Registration Statement or Permit under all applicable state laws;
 
(e)  Use its reasonable best efforts to list, on the Nasdaq the shares of EWBC
Common Stock to be issued to the shareholders in the Merger.
 
All of the costs and expenses of each registration or permit hereunder will be
borne by EWBC, including all registration and filing fees and the fees and
expenses of EWBC’s counsel and accountants.
 
SECTION 6.04   Press Releases. EWBC and SB shall consult with each other before
issuing any press release with respect to the Merger or this Agreement and shall
not issue any such press release or make any such public statements without the
prior consent of the other party, which shall not be unreasonably withheld;
provided, however, that a party may, without the prior consent of the other
party (but after such consultation, to the extent practicable in the
circumstances), issue such press release or make such public statements as may
upon the advice of outside counsel be required by law or the rules or
regulations of Nasdaq. EWBC and SB shall cooperate to develop all public
announcement materials and make appropriate management available at
presentations related to the transactions contemplated by this Agreement as
reasonably requested by the other party.
 
SECTION 6.05   Access; Information.
 
(a)  SB agrees that upon reasonable notice and subject to applicable laws
relating to the exchange of information, it shall afford EWBC and EWBC’s
officers, employees, counsel, accountants and other authorized representatives
such access during normal business hours throughout the period prior to the
Effective Time to the books, records (including, without limitation, Tax Returns
and work papers of independent auditors), properties and personnel and to such
other information as EWBC may reasonably request and, during such period, it
shall furnish promptly to EWBC all information concerning its business,
properties and personnel as EWBC may reasonably request.
 
(b)  Without limiting the generality of Section 6.05(a), prior to the Effective
Time, EWBC and its respective representatives shall have the right to conduct a
review to determine (i) that the assets, books, records and operations of SB are
in satisfactory condition and will not in a material way adversely impact EWBC
after consummation of the transactions contemplated hereby and (ii) the accuracy
of the representations and warranties and the satisfaction of the conditions to
closing as provided hereunder.
 
(c)  SB agrees that, subject to applicable laws, it shall cooperate in good
faith with EWBC on mutually agreed operating issues which the parties agree have
priority.
 
(d)  EWBC agrees that, upon reasonable notice and subject to applicable laws
relating to the exchange of information, it shall afford SB and its authorized
representatives such access to EWBC’s books and records as SB may reasonably
request.
 
SECTION 6.06   Confidential Information. Each party agrees that it will not, and
will cause its representatives not to, use any information obtained pursuant to
Section 6.05 (as well as any other information obtained prior to the date hereof
in connection with the entering into of this Agreement) for any purpose
unrelated to the consummation of the transactions contemplated by this
Agreement. Subject to the requirements of law, each party shall keep
confidential, and shall cause its representatives to keep confidential, all
information and documents obtained pursuant to Section 6.05 (as well as any
other information obtained prior to the date hereof in connection with the
entering into of this Agreement) unless such information (i) was already known
to such party, (ii) becomes available to such party from other sources not known
by such party to be bound by a confidentiality obligation, (iii) is disclosed
with the prior written approval of the party to which such information pertains
or (iv) is or becomes readily ascertainable from publicly available sources. In
the event that this Agreement is terminated or the transactions contemplated by
this Agreement shall otherwise fail to be consummated, (A) each party shall
promptly cause all copies of documents or extracts thereof containing
information and data as to another party hereto to be returned to the party
which furnished the same; (B) SB shall not, on the one hand, nor shall EWBC or
EWB, on the other hand, and each of the parties shall cause its respective
representatives not to, use any confidential information to solicit customers of
the other party; and (C) for one year after such termination, SB shall not, on
the one hand, nor shall EWBC or EWB, on the other hand, and each of the parties
shall cause its respective representatives not to, solicit the services of any
employee of such other party for purposes of engaging them as an employee,
agent, consultant or independent contractor of such soliciting party, provided,
however, that neither party will be barred from retaining the services, in any
capacity, of any current employee of the other party in the event such employee
approaches such party with the intent of securing employment with such party.
Notwithstanding the foregoing, nothing herein shall prevent the parties hereto
from any general advertising or recruitment activities not directed specifically
at the employees of the other party hereto. No investigation by any party of the
business and affairs of any other party shall affect or be deemed to modify or
waive any representation, warranty, covenant or agreement in this Agreement, or
the conditions to any party’s obligation to consummate the transactions
contemplated by this Agreement.
 
SECTION 6.07   Acquisition Proposals. SB agrees that its officers, directors and
affiliates shall not, and it shall direct and use its reasonable best efforts to
cause its employees, agents and representatives not to, directly or indirectly,
initiate, solicit or otherwise encourage any inquiries or the making of any
proposal or offer with respect to a merger, reorganization, share exchange,
consolidation or similar transaction involving, or any purchase of all or
substantially all of the assets of SB or more than 10% of the outstanding equity
securities, of SB (any such proposal or offer being hereinafter referred to as
an “Acquisition Proposal”). SB further agrees that it and none of its officers,
directors and affiliates shall, and it shall direct and use its reasonable best
efforts to cause its employees, agents and representatives not to, directly or
indirectly, engage in any negotiations concerning, or provide any confidential
information or data to, or have any discussions with, any Person relating to an
Acquisition Proposal, or otherwise facilitate any effort or attempt to make or
implement an Acquisition Proposal. SB agrees that it will immediately cease and
cause to be terminated any existing activities, discussions or negotiations with
any parties conducted heretofore with respect to any Acquisition Proposals.  SB
agrees that it will take the necessary steps to promptly inform the individuals
referred to in the foregoing sentence of the obligations undertaken in this
Section 6.07.  SB agrees that it will notify EWBC promptly, but in no event
later than the second succeeding Business Day, if any such inquiries, proposals
or offers are received by, any such information is requested from, or any such
discussions or negotiations are sought to be initiated or continued with, any of
its representatives, indicating, in connection with such notice, the name of
such Person and the material terms and conditions of any proposal or offer.
 
SECTION 6.08   Certain Policies. Prior to the Effective Date, SB shall,
consistent with GAAP and applicable banking laws and regulations, modify or
change its loan, OREO, accrual, reserve, tax, litigation and real estate
valuation policies and practices (including loan classifications and levels of
reserves) so as to be applied on a basis that is consistent with that of EWBC.
 
SECTION 6.09   Regulatory Applications.
 
(a)  Each of EWBC and SB shall cooperate and use their respective reasonable
best efforts to prepare and file, or cause to be filed, all documentation, to
effect all necessary notices, reports and other filings and to obtain all
permits, consents, approvals and authorizations necessary or advisable to be
obtained from any third parties and/or Governmental Authorities in order to
consummate the Merger or any of the other transactions contemplated by this
Agreement; and any initial filings with Governmental Authorities (other than the
Registration Statement) shall be made by EWBC as soon as reasonably practicable
after the execution hereof but, provided that SB has cooperated as described
above, in no event later than 45 days after the date hereof.  Each of EWBC and
SB shall have the right to review in advance, and to the extent practicable each
shall consult with the other, in each case subject to applicable laws relating
to the exchange of information, with respect to all material written information
submitted to any third party and/or any Governmental Authority in connection
with the Merger and the other transactions contemplated by this Agreement.  In
exercising the foregoing right, each of such parties agrees to act reasonably
and as promptly as practicable.  Each party hereto agrees that it shall consult
with the other parties hereto with respect to the obtaining of all material
permits, consents, approvals and authorizations of all third parties and/or
Governmental Authorities necessary or advisable to consummate the transactions
contemplated by this Agreement and each party shall keep the other parties
apprised of the status of material matters relating to completion of the
transactions contemplated hereby (including promptly furnishing the other with
copies of notices or other communications received by EWBC or SB, as the case
may be, from any third party and/or Governmental Authority with respect to the
Merger and the other transactions contemplated by this Agreement).
 
(b)  Each party agrees, upon request, to furnish the other parties with all
information known to it (which knowledge shall be deemed to include knowledge
which could be acquired after reasonable due inquiry) concerning itself, its
Subsidiaries, directors, advisory directors, officers and shareholders and such
other matters as may be reasonably necessary or advisable in connection with any
filing, notice or application made by or on behalf of such other parties to any
third party or Governmental Authority.
 
SECTION 6.10   Indemnification by EWBC.
 
(a)  Following the Effective Time, EWBC or EWB shall indemnify, defend and hold
harmless each present and former director and officer of SB (each, an
“Indemnified Party”) against all costs or expenses (including reasonable
attorneys’ fees), judgments, fines, losses, claims, damages or liabilities
(collectively, “Costs”) incurred in connection with any claim, action, suit,
proceeding or investigation, whether civil, criminal, administrative or
investigative, arising out of actions or omissions occurring at or prior to the
Effective Time (including, without limitation, the transactions contemplated by
this Agreement, or any related agreement, but excluding any Costs arising out of
any violation or alleged violation of the Exchange Act or the rules and
regulations thereunder) to the same extent as directors or officers under the
EWB Articles and the EWB By-Laws, as in effect on the date hereof; provided that
any determination required to be made with respect to whether an officer’s or
director’s conduct complies with the standards set forth in the EWB Articles or
the EWB By-Laws shall be made by independent counsel selected by EWBC and
reasonably acceptable to the Indemnified Party; and provided, further, that in
the absence of judicial precedent to the contrary, such counsel, in making such
determination, shall presume such officer’s or director’s conduct complied with
such standard and EWBC shall have the burden to demonstrate that such officer’s
or director’s conduct failed to comply with such standard.
 
For a period of one to three years (as the parties may reasonably agree prior to
the Effective Time) from the Effective Time, EWBC shall use its commercially
reasonable efforts to provide that portion of director’s and officer’s liability
insurance that serves to reimburse the present and former officers and directors
(determined as of the Effective Time) of SB (as opposed to the portion that
serves to reimburse SB) with respect to claims against such directors and
officers arising from facts or events which occurred before the Effective Time,
which insurance shall contain at least the same coverage and amounts, and
contain terms and conditions no less advantageous, as that coverage currently
provided by SB; provided, however, that officers and directors of SB may be
required to make application and provide customary representations and
warranties to EWBC’s insurance carrier for the purpose of obtaining such
insurance.
 
(b)  Any Indemnified Party wishing to claim indemnification under Section
6.10(a), upon learning of any claim, action, suit, proceeding or investigation
described above, shall promptly notify EWBC thereof; provided that the failure
so to notify shall not affect the obligations of EWBC under Section 6.10(a)
unless and to the extent that EWBC is actually prejudiced as a result of such
failure. In the event of any such claim, action, suit, proceeding or
investigation (whether arising before or after the Effective Time), (i) EWBC
shall have the right to assume the defense thereof and EWBC shall not be liable
to such Indemnified Party for any legal expenses or other counsel or any other
expenses subsequently incurred by such Indemnified Party in connection with the
defense thereof, provided, however, that any Indemnified Party shall have the
right to employ counsel to represent such Indemnified Party if (A) the
Indemnified Party and EWBC shall have so mutually agreed; (B) EWBC has failed
within a reasonable time to retain counsel; (C) the Indemnified Party shall have
reasonably concluded that there may be legal defenses available to it that are
different from or in addition to those available to EWBC; or (D) the named
parties in any such proceeding (including any impleaded parties) include both
the Indemnified Party, on the one hand, and EWBC or any of its Subsidiaries, on
the other hand, and representation of both sets of parties by the same counsel
would be inappropriate due to actual or potential differing interests between
them, and in any such events the fees and expenses of such separate counsel
shall be paid by EWBC; (ii) the Indemnified Party will cooperate in the defense
of any such matter and (iii) EWBC shall not be liable for any settlement
effected without its prior written consent, which consent shall not be
unreasonably withheld, conditioned or delayed; provided, further, that EWBC
shall not have any obligation hereunder to any Indemnified Party if and when a
court of competent jurisdiction shall ultimately determine, and such
determination shall have become final, that the indemnification of such
Indemnified Party in the manner contemplated hereby is prohibited by applicable
law.
 
(c)  If EWBC or any of its successors or assigns shall (i) consolidate with or
merge into any other entity and shall not be the continuing or surviving entity
of such consolidation or merger or (ii) transfer all or substantially all of its
assets to any other entity, then and in each case, proper provision shall be
made so that the successors and assigns of EWBC shall assume the obligations set
forth in this Section 6.10.
 
SECTION 6.11   Benefit Plans.
 
(a)  Prior to the Effective Time, SB shall take all action necessary to
terminate any and all 401(k) Plans SB maintains and any other Benefit Plan that
EWB may specify.
 
(b)  EWB agrees that as of and following the Effective Time, the employees of SB
as of the Effective Time who are offered and who accept employment with EWBC or
EWB (the “Former SB Employees”) shall be eligible to participate in EWBC’s or
EWB’s employee benefit plans in which the similarly situated employees of EWBC
or EWB participate, to the same extent as such similarly situated employees of
EWBC or EWB participate.
 
(c)  With respect to each employee benefit plan, program, policy or arrangement
maintained by EWBC or EWB for the benefit of current employees of EWBC or EWB
(each such plan, program, policy or arrangement, an “EWB Plan”), EWBC and EWB
agrees that for purposes of determining eligibility to participate and vesting
(but not for benefit accrual purposes), service with SB shall be treated as
service with EWBC or with EWB; provided, however, that such service shall not be
recognized to the extent that such recognition would result in a duplication of
benefits. To the extent permitted by any insurer of an EWB Plan, EWB shall cause
such EWB Plan to waive (i) any pre-existing condition restriction that did not
apply under the terms of any analogous Benefit Plan immediately prior to the
Effective Time and (ii) any waiting period limitation or evidence of
insurability requirement which would otherwise be applicable to a Former SB
Employee on or after the Effective Time to the extent such Former SB Employee
had satisfied any similar limitation or requirement under an analogous Benefit
Plan prior to the Effective Time and shall cause such EWB Plan to give each
Former SB Employee credit for amounts paid under any analogous Benefit Plan for
purposes of applying deductibles, co-payments and out-of-pocket maximums as
though such amounts had been paid in accordance with the terms and conditions of
the EWB Plan.
 
SECTION 6.12   Future Employment.
 
(a)  EWB shall have the right but not the obligation to offer employment
immediately following the Effective Time to any and all persons who are expected
to be officers and employees of SB immediately before the Effective Time. SB
will provide EWBC and EWB with information regarding such persons’ current
employment arrangements with SB and will otherwise assist EWBC and EWB in making
such offers.
 
(b)  SB shall establish an employee severance and retention plan (the "New
Plan") that is acceptable to EWB for SB employees whose positions are eliminated
and who do not accept other mutually agreeable employment with EWB and for
retention payments payable to some or all SB employees who are offered
employment with EWB. The New Plan shall replace and be in lieu of any existing
employee severance and retention policies of SB. All severance payments under
the New Plan shall provide for the execution of a severance agreement
satisfactory to EWB as a condition to receipt of payments, which shall provide
for (i) release of claims, (ii) confidentiality of information, and (iii) no
solicitation of EWB customers or employees for a period of one year after the
Effective Time. All retention bonus payments under the New Plan provide for the
execution of a retention receipt agreement satisfactory to EWB as a condition to
receipt of payments, which shall provide for (x) release of claims, (y)
confidentiality of information, and (z) no solicitation of the Surviving Bank’s
customers or employees for a period of one year after the Effective Time.
 
SECTION 6.13   Notification of Certain Matters. Each of SB and EWBC shall give
prompt notice to the other of any fact, event or circumstance known to it that
(i) is reasonably likely, individually or taken together with all other facts,
events and circumstances known to it, to result in any Material Adverse Effect
with respect to it or (ii) would cause or constitute a material breach of any of
its representations, warranties, covenants or agreements contained herein.
 
SECTION 6.14   Human Resources Issues. SB agrees to cooperate with EWB with
respect to any formal meetings or interviews with one or more employees called
or arranged by SB and held for the purpose of discussing the transactions
contemplated by this Agreement or their effect on such employees, with EWB given
the opportunity to participate in such meetings or interviews. This section is
not intended to apply to casual conversations about the transaction or informal
meetings initiated by employees, or to prohibit discussion in general, but
rather to allow EWB a role in the formal presentation of the transaction to
employees, and an opportunity to participate in the significant, formal meetings
at which the transaction is explained and discussed.
 
SECTION 6.15   Assistance with Third-Party Agreements.
 
(a)  SB shall cooperate with and use all commercially reasonable efforts to
assist EWB in (i) gaining access to and obtaining any required consents from all
of its third-party vendors, landlords of all of their leased properties and
other parties to material agreements, promptly after the effective date of this
Agreement, and (ii) obtaining the cooperation of such third parties in a smooth
transition in accordance with EWB’s timetable at or after the Effective Time. SB
shall cooperate with EWB in minimizing the extent to which any contracts will
continue in effect following the Effective Time, in addition to complying with
the prohibition of Section 4.01(l) hereof.
 
(b)  Without limiting Section 6.15(a), SB shall use all reasonable efforts to
provide data processing and other processing support to assist EWB in performing
all tasks reasonably required to result in a successful conversion of SB data
and other files and records to EWB’s production environment at such time as EWB
requests or after the Effective Time. Among other things, SB shall:
 
(i)  cooperate with EWB to establish a mutually agreeable project plan to
effectuate the conversion;
 
(ii)  use its commercially reasonable efforts to have SB’s outside contractors
continue to support both the conversion effort and its needs until the
conversion can be established;
 
(iii)  provide, or use its commercially reasonable efforts to obtain from any
outside contractors, all data or other files and layouts requested by EWB for
use in planning the conversion, as soon as reasonably practicable;
 
(iv)  provide reasonable access to personnel at corporate headquarters, data and
other processing centers, all branches and, with the consent of outside
contractors, at outside contractors, to enable the conversion effort to be
completed on schedule; and
 
(v)  to the extent reasonably practicable, give notice of termination,
conditioned upon the completion of the transactions contemplated hereby, of the
contracts of outside data and other processing contractors or other third-party
vendors when directed to do so by EWB.
 
(vi)  EWB agrees that all actions taken pursuant to this Section 6.15 shall be
taken in a manner intended to minimize disruption to the customary business
activities of SB.
 
SECTION 6.16   Additional Agreements. In case at any time after the Effective
Time any further action is necessary or desirable to carry out the purposes of
this Agreement or to vest EWBC or EWB with full title to all properties, assets,
rights, approvals, immunities and franchises of SB, the proper officers and
directors of each party to this Agreement shall take all necessary or
appropriate action.
 
SECTION 6.17   Tax Treatment of the Merger. The parties intend the Agreement to
qualify as a tax-free reorganization for all U.S. federal income tax purposes.
Each party will (and EWBC will cause each of its Subsidiaries to) both before
and after the Effective Time (i) use reasonable efforts to cause the Agreement
to so qualify; and (ii) refrain from taking any action that would reasonably be
expected to cause the Agreement to fail to so qualify.
 
SECTION 6.18   Non-Solicitation & Confidentiality Agreements. SB shall deliver
to EWBC Non-Solicitation & Confidentiality Agreements, substantially in the form
of Exhibit B hereto, executed by each of the Persons listed on Exhibit B-1, on
or before the Effective Date.
 
SECTION 6.19   Other Shareholder Agreements.
 
(a)  SB shall use its commercially reasonable efforts to cause each person who
is, at the time this Agreement is submitted to the SB shareholders for approval
or consent, an “affiliate” of SB for purposes of Rule 145 under the Securities
Act to execute and deliver to EWB a written agreement (the “Affiliate
Agreement”), in the form of Exhibit D hereto, providing that such person shall
dispose of the EWB Common Stock to be received by such person in the Merger only
in accordance with applicable law.
 
SECTION 6.20   Minimum ALL. As of the Effective Date, SB’s ALL shall not be less
than 100% of the amount of its ALL as of September 30, 2005.
 
SECTION 6.21   Pre-Closing Adjustments and Minimum Closing Shareholders’ Equity.
At or before the Effective Time, as determined by SB and EWBC, SB shall make
such accounting entries or adjustments, including additions to its ALL and
charge-offs of loans (collectively, “Pre-Closing Adjustments”) as EWBC shall
direct as a result of its on-going review of SB (including its review of the
information provided to it pursuant to Sections 6.05 and 6.15) or in order to
implement its plans following the Effective Time or to reflect expenses and
costs related to the Merger; provided, however, that unless the adjustment would
otherwise be required by applicable law, rule or regulation, or by regulatory
accounting principles and GAAP applied on a basis consistent with the financial
statements of SB, no such adjustment shall (i) violate any law, rule or
regulation applicable to EWBC, or (ii) otherwise materially disadvantage SB if
the Merger was not consummated. As of the Effective Time, “Minimum Closing
Shareholders’ Equity”, as calculated below, shall not be less than 100% of
Shareholders’ Equity. “Minimum Closing Shareholders’ Equity” shall be calculated
as follows: SB’s shareholders’ equity as of the Effective Time, calculated
according to GAAP, shall be adjusted by: adding (a) payments made or accrued by
SB prior to the Effective Time under the New Plan as provided in Section
6.12(b); (b) Transaction Expenses paid or accrued by SB prior to the Effective
Time; and (c) Pre-Closing Adjustments; and by subtracting the amount of the
increase in SB’s shareholders’ equity as a result of the exercise of Options.
 
SECTION 6.22   FIRPTA Certificate. SB shall have furnished to EWB and EWBC a
certification that SB is not a United States real property holding corporation,
dated not more than 30 days prior to the Effective Date, in compliance with
Treasury Regulations Sections 1.1445-2(c)(3) and 1.897-2(h), in a form
reasonably satisfactory to EWB.
 
ARTICLE VII  
 
CONDITIONS TO CONSUMMATION OF THE MERGER
 
SECTION 7.01   Conditions to the Parties’ Obligations to Effect the Merger. The
respective obligations of the parties hereto to consummate the Merger is subject
to the fulfillment or written waiver by the parties hereto prior to the
Effective Time of each of the following conditions:
 
(a)  Shareholder Approvals. This Agreement and the Merger have been duly
approved by the affirmative written consents or the affirmative votes of the
shareholders and the boards of directors of SB, EWB and EWBC in accordance with
applicable law. Said approvals, including the Shareholder Agreement, shall
continue in effect and shall not have been revoked.
 
(b)  Regulatory Approvals. All regulatory approvals required to consummate the
transactions contemplated hereby, including the Merger, shall have been obtained
and shall remain in full force and effect and all statutory waiting periods in
respect thereof shall have expired and no such approvals shall contain any
conditions, restrictions or requirements which the board of directors of EWBC
reasonably determines in good faith would (i) following the Effective Time, have
a Material Adverse Effect on EWBC and its Subsidiaries taken as a whole or (ii)
reduce the benefits of the transactions contemplated hereby to such a degree
that EWBC would not have entered into this Agreement had such conditions,
restrictions or requirements been known at the date hereof.
 
(c)  No Injunction; No Litigation. No Governmental Authority of competent
jurisdiction shall have enacted, issued, promulgated, enforced or entered any
statute, rule, regulation, judgment, decree, injunction or other order (whether
temporary, preliminary or permanent) which is in effect and prohibits
consummation of the transactions contemplated by this Agreement.
 
(f)  Tax Opinion. SB and EWBC shall have received the opinion of Manatt, Phelps
& Phillips, LLP, dated the Effective Date, in form and substance reasonably
satisfactory to SB and EWBC, to the effect that, on the basis of facts,
representations and assumptions set forth in such opinion, which are assumed in
the opinion to be consistent with the state of facts existing at the Effective
Time, the Merger more likely than not will be treated for federal income tax
purposes as a reorganization under Section 368(a) of the Code. In rendering its
opinion, Manatt, Phelps & Phillips, LLP, may require and rely upon
representations contained in letters from EWBC, EWB or SB and/or their officers
or principal shareholders as are customary for such opinions.
 
SECTION 7.02   Conditions to Obligation of SB to Effect the Merger. The
obligation of SB to consummate the Merger is also subject to the fulfillment or
written waiver prior to the Effective Time of each of the following additional
conditions:
 
(a)  Representations and Warranties; Agreements and Covenants. The
representations and warranties of EWBC set forth in this Agreement shall be true
and correct as of the effective date of this Agreement and as of the Effective
Date as though made on and as of the Effective Date (except that representations
and warranties that by their terms speak as of the effective date of this
Agreement or some other date shall be true and correct as of such date). For
purposes of this paragraph, such representations and warranties shall be deemed
to be true and correct in all material respects unless the failure or failures
of such representations and warranties to be true and correct in all material
respects, either individually or in the aggregate, and without giving effect to
any materiality, material adverse effect or similar qualifications set forth in
such representations and warranties, will have or would reasonably be expected
to have a Material Adverse Effect on EWBC. EWBC shall have performed, in all
material respects, each of its covenants and agreements contained in this
Agreement. SB shall have received a certificate, dated the Effective Date,
signed on behalf of EWBC and EWB by authorized executive officers of EWBC and
EWB to such effect.
 
SECTION 7.03   Conditions to Obligation of EWBC. The obligation of EWBC and EWB
to consummate the Merger is also subject to the fulfillment or written waiver
prior to the Effective Time of each of the following conditions:
 
(a)  Representations and Warranties; Agreements and Covenants. The
representations and warranties of SB set forth in this Agreement shall be true
and correct as of the effective date of this Agreement and as of the Effective
Date as though made on and as of the Effective Date (except that representations
and warranties that by their terms speak as of the effective date of this
Agreement or some other date shall be true and correct as of such date). For
purposes of this paragraph, such representations and warranties shall be deemed
to be true and correct in all material respects unless the failure or failures
of such representations and warranties to be true and correct in all material
respects, either individually or in the aggregate, and without giving effect to
any materiality, material adverse effect or similar qualifications set forth in
such representations and warranties, will have or would reasonably be expected
to have a Material Adverse Effect on SB. SB shall have performed, in all
material respects, each of its covenants and agreements contained in this
Agreement.
 
(b)  SB Disclosure Schedule. The SB Disclosure Schedule shall be updated and
made current as of the day prior to the Effective Date and a draft of the
updated SB Disclosure Schedule shall have been delivered to EWBC no later than
72 hours prior to the Effective Time; such update of the SB Disclosure Schedule
shall not in any way affect the representations and warranties set forth in
Section 5.03 and 7.03(a).
 
(c)  Performance of Obligations of SB. SB shall have performed in all material
respects all obligations required to be performed by it under this Agreement at
or prior to the Effective Time.
 
(d)  Consents. SB shall have obtained each of the material consents listed in SB
Disclosure Schedule 5.03(l).
 
(e)  Affiliate Agreements. All Affiliate Agreements required pursuant to Section
6.19 shall have been executed and delivered to EWB.
 
(f)  Officers’ Certificate. EWBC and EWB shall have received a certificate from
SB, dated the Effective Date, signed by the Chief Executive Officer and the
Chief Financial Officer of SB verifying that SB is in compliance with all of the
requirements of Sections 7.03(a), (b), (c) and (d).
 
ARTICLE VIII  
 


 
TERMINATION
 
SECTION 8.01   Termination by Mutual Consent. This Agreement may be terminated
and the Merger may be abandoned at any time prior to the Effective Time by the
mutual written consent of EWBC, EWB, and SB by action of their respective boards
of directors.
 
SECTION 8.02   Termination by Either EWBC, EWB or SB. 
 
(a)  This Agreement may be terminated and the Merger may be abandoned at any
time prior to the Effective Time by action of the board of directors of either
EWBC or EWB, on the one hand, or SB, on the other hand, in the event:
 
(i)  The SB Disclosure Schedule delivered after the date hereof contains a
material adverse disclosure as determined in the sole discretion of the
receiving party.
 
(ii)  The Merger is not consummated by June 30, 2006 except to the extent that
the failure of the Merger then to be consummated arises out of or results from
the knowing action or inaction of (A) the party seeking to terminate pursuant to
this Section 8.02(a), or (B) any of SB shareholders that are parties to the
Shareholder Agreement (if SB is the party seeking to terminate), which action or
inaction is in violation of their obligations under this Agreement.
 
(iii)  The approval of any Governmental Authority required for consummation of
the Merger and the other transactions contemplated by this Agreement shall have
been denied by final and nonappealable action of such Governmental Authority or
an application therefor shall have been permanently withdrawn at the invitation,
request or suggestion of a Governmental Authority.
 
(b)  This Agreement may be terminated and the Merger may be abandoned at any
time prior to the Effective Time:
 
(i)  by action of the EWBC board of directors: in the event of (A) a breach by
SB of any representation or warranty contained herein, which breach cannot be or
has not been cured within 30 days after the giving of written notice to SB of
such breach, (B) a material breach by SB of any of the covenants or agreements
contained herein, which breach cannot be or has not been cured within 30 days
after the giving of written notice to SB of such breach, (C) SB or any of the
other Persons described in Section 6.07 as affiliates, representatives or agents
of SB shall take any of the actions that would be proscribed by Section 6.07,
(D) SB shall have breached Section 6.07 or the SB board of directors shall have
adopted any resolution inconsistent with its approval of this Agreement or the
Merger, or failed to reconfirm its recommendation of this Agreement within
five (5) Business Days after a written request by EWBC to do so or any SB
shareholder that is a party to the Shareholder Agreement has taken any action
inconsistent with the execution of the Shareholder Agreement, (E) the holders of
at least 66.67% of the outstanding SB Common Stock fail to approve this
Agreement and the Merger.
 
(ii)  by action of the SB board of directors: in the event of (A) a breach by
EWBC or EWB of any representation or warranty contained herein, which breach
cannot be or has not been cured within 30 days after the giving of written
notice to EWB of such breach, or (B) a material breach by EWBC or EWB of any of
the covenants or agreements contained herein, which breach cannot be or has not
been cured within 30 days after the giving of written notice to EWBC and EWB of
such breach, or (C) in order to pursue an acquisition target other than, and
instead of, SB, the EWBC board of directors shall have adopted any resolution
inconsistent with its approval of this Agreement or the Merger, or failed to
reconfirm its recommendation of this Agreement within five (5) Business Days
after a written request by SB to do so.
 
(c)  For purposes of Section 8.02(b), the representations and warranties
contained herein shall be deemed to have been breached by any of SB, EWBC or EWB
only if the failure of such representations and warranties to be true and
correct, either individually or in the aggregate, and without giving effect to
any materiality, material adverse effect or similar qualifications set forth in
such representations and warranties, will have or would reasonably be expected
to have a Material Adverse Effect on the breaching party.
 
SECTION 8.03   Effect of Termination and Abandonment. 
 
(a)  In the event of termination of this Agreement and the abandonment of the
Merger pursuant to this Article VIII, this Agreement (other than as set forth in
Section 9.01) shall become void and of no effect with no liability or further
obligation on the part of any party hereto (or of any of its directors,
officers, employees, agents, legal and financial advisors or other
representatives); provided, however, except as otherwise provided herein, no
party shall otherwise be relieved of any liability or damages resulting from any
breach of this Agreement. 
 
(b)  In the event that this Agreement is terminated by EWBC pursuant to
Section 8.02(b)(i) (A) or (B), then, no later than two (2) Business Days
following such termination, SB shall pay the Liquidated Damaged Amount to EWB by
wire transfer of immediately available funds to an EWB account specified by EWB.
 
(c)  In the event that this Agreement is terminated by SB pursuant to
Section 8.02(b)(ii) (A) or (B), then, no later than two (2) Business Days
following the termination, EWB shall pay the Liquidated Damages Amount to SB by
wire transfer of immediately available funds to an SB account specified by SB.
 
(d)  SB and EWBC agree that the agreements contained in paragraphs (b) and
(c) above are an integral part of the transactions contemplated by this
Agreement, that without such agreements EWBC and SB would not have entered into
this Agreement, and that such amounts specified therein do not constitute a
penalty.  If the applicable party fails to promptly pay to the other party the
amounts due under paragraph (b) or (c) above within the time period specified
therein, the party required to make payment thereunder shall pay all costs and
expenses (including attorneys’ fees) incurred by the other party in connection
with any action, including the filing of any lawsuit, taken to collect payment
of such amounts, together with interest on the amount of any such unpaid amounts
at the publicly announced prime rate of EWB from the date such amounts were
required to be paid.
 
ARTICLE IX  
 


 
MISCELLANEOUS
 
SECTION 9.01   Survival. All representations, warranties, agreements and
covenants contained in this Agreement shall survive for one year following the
Effective Time (other than Sections 6.06, 6.10, 6.11, 6.12, 6.16, 6.19, as
specifically provided in Article VIII, this Article IX which shall survive the
Effective Time indefinitely unless otherwise specifically provided therein) or
the termination of this Agreement if this Agreement is terminated prior to the
Effective Time.
 
SECTION 9.02   Waiver; Amendment. Prior to the Effective Time, any provision of
this Agreement may be (i) waived in whole or in part by the party benefited by
the provision or by all parties or (ii) amended or modified at any time, by an
agreement in writing among the parties hereto executed in the same manner as
this Agreement.
 
SECTION 9.03   Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to constitute an original but all of
which together shall constitute one and the same instrument.
 
SECTION 9.04   Governing Law, Jurisdiction and Venue. This Agreement shall be
governed by, and interpreted in accordance with, the laws of the State of
California (however, not to the exclusion of any applicable Federal law),
without regard to California statutes or judicial decisions regarding choice of
law questions. The parties hereby irrevocably submit to the jurisdiction of the
courts of the State of California and the federal courts of the United States of
America located in the Southern District of the State of California solely in
respect of the interpretation and enforcement of the provisions of this
Agreement and of the documents referred to in this Agreement, and in respect of
the transactions contemplated herein and therein, and hereby waive, and agree to
assert, as a defense in any action, suit or proceeding for the interpretation or
enforcement hereof or of any such documents, that it is not subject thereto or
that such action, suit or proceeding may not be brought or is not maintainable
in said courts or that the venue thereof may not be appropriate or that this
Agreement or any such document may not be enforced in or by such courts, and the
parties hereto irrevocably agree that all claims with respect to such action or
proceeding shall be heard and determined in such California state or federal
court. The parties hereby consent to and grant any such court jurisdiction over
the person of such parties and over the subject matter of such dispute and agree
that mailing of process or other papers in connection with any such action or
proceeding in the manner provided in Section 9.06 or in such other manner as may
be permitted by law, shall be valid and sufficient service thereof.
 
SECTION 9.05   Expenses. Each party hereto will bear all expenses incurred by it
in connection with this Agreement and the transactions contemplated hereby
except as otherwise specifically provided.
 
SECTION 9.06   Notices. All notices, requests and other communications hereunder
to a party shall be in writing and shall be deemed given if personally
delivered, telecopied (with confirmation) or mailed by registered or certified
mail (return receipt requested) to such party at its address set forth below or
such other address as such party may specify by notice to the parties hereto.
 
If to SB:
 
ARTICLE II.   Standard Bank
 
ARTICLE III.   228 West Garvey Avenue
 
ARTICLE IV.   Monterey Park, CA 91754-1603
 
ARTICLE V.   Attention: John M. Lee, Chairman of the Board,
 
President and Chief Executive Officer
 
ARTICLE VI.   Telephone: (626) 281-6448
 
ARTICLE VII.   Facsimile: (626) 280-1699
 
With a copy to:
 
Paul H. Irving, Esq. and
T. J. Grasmick, Esq.
Manatt, Phelps & Phillips, LLP
11355 West Olympic Boulevard
Los Angeles, CA 90064
Telephone: (310) 312-4205
(310) 312-4369
Telecopy: (310) 312-4224
 
If to EWBC or EWB to:
 
ARTICLE VIII.   Douglas P. Krause, Esq.
 
ARTICLE IX.   Executive Vice President, General Counsel and Corporate Secretary
 
ARTICLE X.   East West Bancorp, Inc.
 
ARTICLE XI.   415 Huntington Drive
 
ARTICLE XII.   San Marino, CA 91108
 
ARTICLE XIII.   Telephone: (626) 583-3587
 
ARTICLE XIV.   Facsimile: (626) 799-2799
 
With a copy to:
 
ARTICLE XV.   Stephanie E. Allen, Esq.
 
McAndrews, Allen & Matson
 
1100 South Coast Highway, Suite 308
 
ARTICLE XVI.   Laguna Beach, CA 92651
 
ARTICLE XVII.   Telephone: (949) 497-0292
 
ARTICLE XVIII.   Facsimile: (949) 497-0291
 
ARTICLE XIX.   
 
SECTION 9.07   Entire Understanding; No Third Party Beneficiaries. This
Agreement, the Disclosure Schedules attached hereto and incorporated herein, and
the exhibits to the Agreement represent the entire understanding of the parties
hereto and thereto with reference to the transactions contemplated hereby and
thereby and this Agreement, the Disclosure Schedules attached hereto and
incorporated herein, and the exhibits to the Agreement, supersede any and all
other oral or written agreements heretofore made. Except for Sections 6.10,
nothing in this Agreement, expressed or implied, is intended to confer upon any
Person, other than the parties hereto or their respective successors, any
rights, remedies, obligations or liabilities under or by reason of this
Agreement.
 
SECTION 9.08   Effect. No provision of this Agreement shall be construed to
require SB, EWBC, EWB or any Subsidiaries, affiliates or directors of any of
them to take any action or omit to take any action which action or omission
would violate applicable law (whether statutory or common law), rule or
regulation.
 
SECTION 9.09   Severability. Except to the extent that application of this
Section 9.09 would have a Material Adverse Effect on SB, EWBC or EWB, any term
or provision of this Agreement which is invalid or unenforceable in any
jurisdiction shall, as to that jurisdiction, be ineffective to the extent of
such invalidity or unenforceability without rendering invalid or unenforceable
the remaining terms and provisions of this Agreement or affecting the validity
or enforceability of any of the terms or provisions of this Agreement in any
other jurisdiction. If any provision of this Agreement is so broad as to be
unenforceable, the provision shall be interpreted to be only so broad as is
enforceable.
 
SECTION 9.10   Enforcement of the Agreement. The parties hereto agree that
irreparable damage would occur in the event that any of the provisions of this
Agreement were not performed in accordance with their specific terms or were
otherwise breached. It is accordingly agreed that the parties shall be entitled
to an injunction or injunctions to prevent breaches of this Agreement and to
enforce specifically the terms and provisions hereof in any court of the United
States or any state having jurisdiction, this being in addition to any other
remedy to which they are entitled at law or in equity.
 
SECTION 9.11   Interpretation. When a reference is made in this Agreement to
Sections, Exhibits or Disclosure Schedules, such reference shall be to a Section
of, or Exhibit or Disclosure Schedule to, this Agreement unless otherwise
indicated. The table of contents and headings contained in this Agreement are
for reference purposes only and are not part of this Agreement. Whenever the
words “include”, “includes” or “including” are used in this Agreement, they
shall be deemed to be followed by the words “without limitation”.
 


 
[Signature page follows this page]
 

 
 

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
in counterparts by their duly authorized officers, all as of the day and year
first above written.
 

       
EAST WEST BANCORP, INC.
EAST WEST BANK
   
By:
/s/ DOUGLAS P. KRAUSE
 
By:
/s/ DOUGLAS P. KRAUSE
Name: Douglas P. Krause
Name: Douglas P. Krause
Title: Executive Vice President
Title: Executive Vice President
               
STANDARD BANK
     
By:
/s/ JOHN M. LEE
     
Name: John M. Lee
 
Title: Chairman of the Board, President and Chief Financial Officer
     

 


 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT A


SHAREHOLDER AGREEMENT

 
 

--------------------------------------------------------------------------------

 

EXHIBIT A-1


PERSONS EXECUTING SHAREHOLDER AGREEMENT

 
 

--------------------------------------------------------------------------------

 

EXHIBIT B


NON-SOLICITATION & CONFIDENTIALITY AGREEMENT

 
 

--------------------------------------------------------------------------------

 

EXHIBIT B-1


PERSONS EXECUTING NON-SOLICITATION & CONFIDENTIALITY AGREEMENT




John M. Lee

 
 

--------------------------------------------------------------------------------

 

EXHIBIT C


AGREEMENT OF MERGER

 
 

--------------------------------------------------------------------------------

 

EXHIBIT D


AFFILIATE AGREEMENT


 
40959084.2 